Exhibit 10.20

PARAMOUNT GROUP, INC.

as Agent for

900 THIRD AVENUE, L. P.

Landlord,

-and-

HUDSON SECURITIES, INC.

Tenant.

L E A S E

Dated: April 29th, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    1 Premises, Term, Purposes and Rent    1 ARTICLE 2    3 Completion
and Occupancy    3 ARTICLE 3    5 Use of Premises    5 ARTICLE 4    5
Appurtenances, Etc., Not to be Removed    5 ARTICLE 5    7 Various Covenants   
7 ARTICLE 6    16 Changes or Alterations by Landlord    16 ARTICLE 7    18
Damage by Fire, Etc.    18 ARTICLE 8    20 Condemnation    20 ARTICLE 9    21
Compliance with Laws    21 ARTICLE 10    22 Accidents to Plumbing and Other
Systems    22 ARTICLE 11    23 Notices and Service of Process    23 ARTICLE 12
   25 Conditions of Limitation    25 ARTICLE 13    27 Re-entry by Landlord    27
ARTICLE 14    28 Damages    28 ARTICLE 15    30 Waivers by Tenant    30 ARTICLE
16    30 Waiver of Trial by Jury    30 ARTICLE 17    31 Elevators, Cleaning,
Heating, Air Conditioning, Services, Etc.    31 ARTICLE 18    34 Lease Contains
All Agreements—No Waivers    34 ARTICLE 19    35 Parties Bound    35 ARTICLE 20
   37 Curing Tenant’s Defaults—Additional Rent    37 ARTICLE 21    39 Inability
to Perform    39 ARTICLE 22    39 Adjacent Excavation—Shoring    39 ARTICLE 23
   40 Article Headings    40 ARTICLE 24    40 Electricity and Water Execution   
40

 

ii



--------------------------------------------------------------------------------

ARTICLE 25    46 Assignment, Mortgaging, Subletting, Etc.    46 ARTICLE 26    55
Escalations    55 ARTICLE 27    59 Subordination    59 ARTICLE 28    63
Miscellaneous    63 ARTICLE 29    69 Layout and Finish    69 ARTICLE 30    69
Insurance    69 ARTICLE 31    71 Security Deposit    71 ARTICLE 32    74 Quiet
Enjoyment    74 SIGNATURES    75 RULES AND REGULATIONS    RR-1 EXHIBIT A    A-1
RENTAL PLAN    A-1 EXHIBIT A-l    A-2 GLASS OFFICE    A-2 EXHIBIT B    B-1
OPERATING EXPENSES    B-1 EXHIBIT C    C-1 HEATING, VENTILATING AND
AIR-CONDITIONING SPECIFICATIONS    C-1 EXHIBIT D    D-1 CLEANING AND JANITORIAL
SERVICES    D-1 EXHIBIT E    E-1 FORM OF LETTER OF CREDIT    E-1

 

iii



--------------------------------------------------------------------------------

LEASE

LEASE, dated as of April 29th, 2009, between PARAMOUNT GROUP, INC., as Agent for
900 THIRD AVENUE, L. P. (Landlord), having offices at 1633 Broadway and HUDSON
SECURITIES, INC. (Tenant), a Delaware corporation, with a Federal Tax
Identification Number of 22-481089 and having an office at 111 Town Square
Place, 15th Floor, Jersey City, NJ 07310 (Lease).

W I T N E S S E T H:

ARTICLE 1

Premises, Term, Purposes and Rent

Section 1.01 Landlord does hereby lease to Tenant, and Tenant does hereby hire
from Landlord, subject to any ground and/or underlying leases and/or mortgages
as herein provided, and upon and subject to the covenants, agreements, terms,
provisions and conditions of this Lease, for the term herein stated, a portion
of the 14th floor substantially as shown hatched on the rental plan annexed
hereto as Exhibit A, in the building known as and located at 900 Third Avenue,
New York, New York (Building). Said leased premises, together with all
Appurtenances, as herein defined, (except Tenant’s Property, herein defined) are
herein called the “Premises”. The plot of land on which the Building is located
is herein called the “Land”.

Section 1.02 The term of this Lease shall commence on the date Landlord delivers
possession of the Premises to Tenant with Landlord’ Work as hereinafter defined
substantially complete (subject to Section 2.02 hereof) or on such earlier date
as Tenant or anyone claiming under or through Tenant shall occupy the Premises
or any part thereof (Term Commencement Date) and shall end three (3) years and
two (2) months thereafter (Expiration Date) or on such earlier date upon which
said term may expire or be terminated as herein provided or pursuant to law.
Notwithstanding the Term Commencement Date, this Lease shall be effective from
and after the date hereof and all of the provisions of this Lease shall be
effective as of the date hereof, except for those provisions which specifically
commence from and after the Term Commencement Date.

 

1



--------------------------------------------------------------------------------

Section 1.03 The Premises shall be used for the following, but no other purpose,
namely: executive and general offices of Tenant (and customary ancillary uses
associated therewith provided the same do not otherwise violate the Certificate
of Occupancy for the Building or the remaining terms and conditions of this
Lease).

Section 1.04 The rent reserved under this Lease for the term hereof shall be and
consist of the following fixed rent (Fixed Rent), namely; $255,300.00 per annum,
commencing on the Term Commencement Date and continuing through the balance of
the Lease term. The Fixed Rent shall be payable in equal monthly installments in
advance on the first day of each and every calendar month during said term
(except that Tenant shall pay the first monthly installment on the execution
hereof), plus such additional rent and other charges as shall become due and
payable hereunder, which additional rent and other charges shall be payable as
herein provided; all to be paid to Landlord at Post Office Box 11433, New York,
NY 10286-1433, or such other place as Landlord may designate, in lawful money of
the United States of America.

Section 1.05 Tenant does hereby covenant and agree promptly to pay the Fixed
Rent, additional rent and other charges herein reserved as and when the same
shall become due and payable, without demand therefor, and without any setoff or
deduction whatsoever except as expressly provided for in this Lease, and to
keep, observe and perform, and permit no violation of, each of Tenant’s
obligations hereunder. If the Fixed Rent shall commence on any date other than
the first day of a calendar month, the Fixed Rent for such calendar month shall
be prorated.

Section 1.06 The parties hereby agree that for all purposes of this Lease the
rentable area of the Premises is deemed to be 5,106 square feet. Neither party
shall make any claim for either an increase or decrease in Fixed Rent or
additional rent based on the rentable area of the Premises or any portion
thereof being other than as set forth in the preceding sentence.

Section 1.07 In the event that the Term or Rent Commencement Date or Expiration
Date is not a date certain, then Tenant agrees to execute, within fourteen
(14) days after Landlord makes a request therefor, an agreement setting forth
such dates, provided, however, that Tenant’s failure to execute said agreement
shall in no way affect such dates or the validity of this Lease.

 

2



--------------------------------------------------------------------------------

Section 1.08 If any of the Fixed Rent or additional rent payable under this
Lease shall be or become uncollectible, reduced or required to be refunded
because of any legal requirements, Tenant shall enter into such agreement(s) and
take such other legally permissible steps as Landlord may request to permit
Landlord to collect the maximum rents which from time to time during the
continuance of such legal requirements may be legally permissible and not in
excess of the amounts reserved therefor under this Lease. Upon the termination
of such legal requirements, (a) the rents hereunder shall be payable in the
amounts reserved herein for the periods following such termination and
(b) Tenant shall pay to Landlord, to the maximum extent legally permissible, an
amount equal to (i) the rents which would have been paid pursuant to this Lease
but for such legal requirements less (ii) the rents paid by Tenant during the
period such legal requirements were in effect.

Section 1.09 In the event any of the conditions hereinafter set forth in
Sections 12.01(a), 12.01(b) or 12.01(c) of this Lease occur at any time prior to
the Term Commencement Date, then notwithstanding anything in this Lease or in
any bankruptcy or insolvency law to the contrary, this Lease shall thereupon
automatically become null and void ab initio.

Section 1.10 Provided that Tenant is not then in default of any of the terms,
conditions, covenants or agreements of this Lease on its part to be performed,
the Fixed Rent only shall be abated for the first two (2) months commencing on
the Term Commencement Date. The date immediately following such two (2) month
period shall herein be called the “Rent Commencement Date.”

ARTICLE 2

Completion and Occupancy

Section 2.01 Tenant acknowledges that it has inspected the Premises and agrees
to accept possession of same in its “as-is” physical condition on the Term
Commencement Date, it being understood and agreed that Landlord shall not be
obligated to perform any alterations, improvements or repairs to the Premises or
furnish to or remove from the Premises any alterations, improvements, fixtures,
materials or any other property whatsoever, except that Landlord shall, at its
sole expense, construct a glass office with two (2) entry doors as shown on the
construction drawing attached hereto as Exhibit A-l (Landlord’s Work). In the
event that Landlord is delayed in substantially completing Landlord’s Work and
such delay was caused in any way by Tenant, then Landlord’s Work shall be deemed
substantially complete on the day it otherwise would have been substantially
completed but for Tenant-caused delays, and the

 

3



--------------------------------------------------------------------------------

Term Commencement Date shall be deemed to be said date despite the fact that
Landlord’s Work was not substantially complete on said date. For purposes of
Sections 1.02 and 2.01, the term “substantially complete” shall mean that only
minor details of construction, mechanical adjustment or decoration remain to be
performed, which will not prevent Tenant from performing the construction
required to prepare the Premises for Tenant’s initial occupancy. Tenant further
acknowledges that it shall not be entitled to any free rent (except as provided
in Section 1.10 above), concessions, credits or contributions of money from
Landlord with respect to the Premises. During the term of the Lease, Tenant
shall be entitled to use, without cost, all furniture, fixtures and equipment
(FF&E) existing in the Premises on the Term Commencement Date. Tenant shall
accept the FF&E in its “as-is” condition and shall solely be responsible for all
repairs, maintenance and replacements required to the FF&E. All FF&E shall
remain within the Premises on the Expiration Date.

Section 2.02 Tenant may, from and after the Term Commencement Date, occupy the
Premises for wiring, cabling, installing furniture, fixtures and equipment and
to operate its business as long as Tenant is not interfering with Landlord’s
Work pursuant to Section 2.01 hereof. Landlord and Tenant agree that any failure
to have the Premises available to Tenant for its occupancy on a date certain
shall in no way affect the validity of this Lease or the obligations of Tenant
hereunder nor shall the same be construed in any wise to extend the term of this
Lease or impose any liability on Landlord. The provisions of this Section 2.02
are intended to constitute “an express provision to the contrary” within the
meaning of Section 223-a of the New York Real Property Law and any other similar
law hereafter in force. The Fixed Rent reserved and covenanted to be paid under
this Lease shall commence on the Rent Commencement Date. Tenant, by entering
into occupancy of any part of the Premises, shall be conclusively deemed to have
agreed that Landlord, up to the time of such occupancy, had performed all of its
obligations hereunder with respect to such part and that such part was in
satisfactory condition as of the date of such occupancy unless within fourteen
(14) days after such date Tenant shall give written notice to Landlord
specifying the respects in which the same was not in such condition.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

Use of Premises

Section 3.01 Tenant shall not use the Premises or any part thereof, or permit
the Premises or any part thereof to be used in any manner which would violate
the Certificate of Occupancy for the Building or, for any purpose other than the
use hereinbefore specifically mentioned. Those portions, if any, of the
Premises, identified as toilets and utility areas shall be used by Tenant only
for the purposes for which they are designed.

Section 3.02 Tenant shall not use or permit the use of the Premises or any part
thereof in any way which would violate any of the covenants, agreements, terms,
provisions and conditions of this Lease or for any unlawful purposes or in any
unlawful manner and Tenant shall not suffer or permit the Premises or any part
thereof to be used in any manner or anything to be done therein or anything to
be brought into or kept therein which, in the judgment of Landlord, shall in any
way impair or tend to impair the character, reputation or appearance of the
Building as a high quality office building, impair or interfere with or tend to
impair or interfere with any of the Building services or the proper and economic
heating, cleaning, air conditioning or other servicing of the Building or
Premises, or impair or interfere with or tend to impair or interfere with the
use of any of the other areas of the Building by, or occasion discomfort,
inconvenience or annoyance to, any of the other tenants or occupants of the
Building. No property other than such as might normally be brought upon or kept
in the Premises as an incident to the reasonable use of the Premises for the
purposes specified in this Lease shall be brought upon or kept in the Premises.

Section 3.03 If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business or other activity carried on in
the Premises, and if the failure to secure such license or permit might or
would, in any way, affect Landlord, then Tenant, at Tenant’s expense, shall duly
procure and thereafter maintain such license or permit and submit the same to
inspection by Landlord. Tenant, at Tenant’s expense, shall at all times comply
with the requirements of each such license or permit.

ARTICLE 4

Appurtenances, Etc., Not to be Removed

Section 4.01 All alterations, additions, decorations, fixtures, equipment,
improvements, installations and appurtenances attached to, or built into the
Premises prior to, at the commencement of or during the term hereof
(Appurtenances), whether or not furnished or installed at the expense of Tenant
or by Tenant, including without limitation, Tenant’s Changes as

 

5



--------------------------------------------------------------------------------

defined in Section 5.0l(e) hereof, shall be and remain part of the Premises and
be deemed the property of Landlord and shall not be removed by Tenant, except as
otherwise expressly provided in this Lease. Without limiting the generality of
the immediately preceding sentence, all electric, plumbing, heating, sprinkler,
dumbwaiter, elevator, pneumatic tube, telephone, telegraph, communication, radio
and television systems, fixtures and outlets, Venetian blinds, partitions,
railings, gates, doors, stairs, paneling, cupboards (whether or not recessed in
paneling), molding, shelving, radiator enclosures, cork, rubber, tile and
composition floors, and ventilating, silencing, air conditioning and cooling
equipment shall be deemed included in such Appurtenances, if attached to or
built into the Premises. Appurtenances shall also include, without limitation,
all wiring, cables, risers and similar installations appurtenant thereto
installed by Tenant in the risers or other common areas of the Building.
Notwithstanding anything contained in this Section 4.01 to the contrary, any
Appurtenances furnished and installed in any part of the Premises at the sole
expense of Tenant (and with respect to which no credit or allowance shall have
been granted to Tenant by Landlord and which was not furnished and installed in
replacement of an item which Tenant would not be entitled to remove in
accordance with this Article 4) and all of Tenant’s personal property (such
Appurtenances as referred to in this sentence and Tenant’s personal property
collectively “Tenant’s Property”) may be removed from the Building by Tenant
prior to the Expiration Date, provided however, if and to the extent requested
by Landlord in writing at least 30 days prior to the Expiration Date, all
Appurtenances, Tenant’s Property and Tenant’s Changes so requested by Landlord
shall be removed from the Building by Tenant prior to such Expiration Date.
Tenant shall repair, restore, replace and/or rebuild (as the circumstances may
require), in a good and workmanlike manner any damage to the Premises or the
Building caused by such removal. At the time of installing any Appurtenance,
Tenant’s Property or Tenant’s Changes, Tenant may request Landlord to waive
Tenant’s obligation to remove in writing. Tenant shall not be obligated to
remove any such Appurtenance, Tenant’s Property or Tenant’s Changes which are
the subject of any such written waiver signed by Landlord but must provide a
copy of such written waiver in the event that a dispute arises. Failure to
provide a copy of any such waiver shall be presumptive evidence that a waiver
was not granted. If any of the Appurtenances, Tenant’s Property or Tenant’s
Changes which are required to be removed from the Building by Tenant are not so
removed within the time above specified, then Landlord (in addition to all other
rights and remedies to which Landlord may be entitled at any time) may at its
election deem that the same has been abandoned by Tenant to Landlord, but no
such election shall relieve Tenant of Tenant’s

 

6



--------------------------------------------------------------------------------

obligation to pay the expenses of removing the same from the Premises or the
expense of repairing, restoring, replacing and/or rebuilding (as the
circumstances may require) damage to the Premises or to the Building arising
from such removal, which obligation shall survive the Expiration Date.

Section 4.02 All the perimeter walls and doors of the Premises, any balconies,
terraces or roofs adjacent to the Premises, and any space in and/or adjacent to
the Premises used for shafts, stairways, stacks, pipes, vertical conveyors, mail
chutes, pneumatic tubes, conduits, ducts, electric or other utilities, rooms
containing elevator or air conditioning machinery and equipment, sinks, or other
similar or dissimilar Building facilities, and the use thereof, as well as
access thereto (including the right to secure same) through the Premises for the
purpose of such use and the operation, improvement, alteration, replacement,
addition, repair, cleaning, maintenance, safety, security, and/or decoration
thereof, are expressly reserved to Landlord.

ARTICLE 5

Various Covenants

Section 5.01 Tenant covenants and agrees that Tenant will:

(a) Take good care of and maintain in good order, condition and repair the
Premises and Appurtenances, and, at Tenant’s sole cost and expense, make all
non-structural repairs, restorations and/or replacements thereto as may be
required to keep the Premises and Appurtenances in good order and condition.
Tenant shall also be responsible, subject to Section 7.04 hereof, for the cost
of all repairs, interior and exterior, structural and non-structural, ordinary
and extraordinary, foreseen or unforeseen, in and to the Building and the
facilities and systems thereof, the need for which arises out of (i) the
performance or existence of Tenant’s Changes (herein defined), (ii) the
installation, use or operation of Tenant’s Property, (iii) the moving of
Tenant’s Property into or out of the Premises or the Building, (iv) Tenant’s
compliance or non-compliance with any legal and/or insurance requirements or
(v) the act, omission, misuse or neglect of Tenant or any of its subtenants or
its or their agents, licensees or invitees. Any repairs in or to the Building
and/or the facilities and systems thereof for which Tenant is so responsible
shall be performed by Landlord at Tenant’s expense and Tenant shall pay
Landlord’s charge therefor as additional rent hereunder within fourteen
(14) days after

 

7



--------------------------------------------------------------------------------

Landlord gives Tenant an invoice therefor. All repairs and replacements made by
or on behalf of Tenant or any person claiming through or under Tenant shall be
made in conformity with the provisions of this Lease and shall be at least equal
in quality and class to the original work or installation or the then standards
for the Building established by Landlord.

(b) Faithfully observe and comply (and cause its agents, employees, invitees and
licensees to observe and comply) with the rules and regulations annexed hereto
and such additional reasonable rules and regulations (which additional rules and
regulations shall not materially increase Tenant’s obligation hereunder, result
in an increase in the Fixed Rent or additional rent payable hereunder or
materially adversely affect Tenant’s use of the Premises) as Landlord hereafter
at any time or from time to time may make and may communicate in writing to
Tenant, provided, however, that in the case of any conflict between the
provisions of this Lease and such rule or regulation, the provisions of this
Lease shall control; and provided further that nothing contained in this Lease
shall be construed to impose upon Landlord any duty or obligation to enforce the
rules and regulations or the terms, covenants or conditions in any other lease
as against any other tenant and; provided further that Landlord shall not be
liable to Tenant for violation of the same by any other tenant, its employees,
agents, visitors, invitees, subtenants or licensees. In enforcing the rules and
regulations, Landlord agrees to treat similarly situated tenants in a similar
fashion.

(c) Permit Landlord and any mortgagee of the Building and/or the Land or of the
interest of Landlord therein and any lessor under any ground or underlying
lease, and their representatives, to enter the Premises at all reasonable hours
upon reasonable prior oral notice (except in the case of an emergency when no
notice will be required) for the purposes of inspection, or of making repairs,
replacements or improvements in or to the Premises or the Building or equipment,
or of complying with all laws, orders and requirements of governmental or other
authority or of fulfilling any obligation or exercising any right reserved to
Landlord by this Lease (including the right during the progress of such repairs,
replacements or improvements or while performing work and furnishing materials
in connection with compliance with any such laws, orders or requirements, to
keep and store within the Premises all necessary materials, tools and
equipment).

 

8



--------------------------------------------------------------------------------

(d) Make no claim against Landlord, or any lessor under any ground or underlying
lease, or any mortgagee under any mortgage or trust indenture (collectively
herein the “Indemnitees”) for any damage to property entrusted to employees of
Landlord or for any loss of or damage to any property by theft (including damage
resulting from theft or attempted theft) or any injury or damage to Tenant or
other persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances or plumbing works or from the roof,
street or subsurface or from any other place or by dampness, or caused by other
tenants or persons in the Building, or by any other cause of whatsoever nature
(including, without limitation, damage or injury caused by any hazardous or
dangerous condition, waste, material and/or substance (as the same may be
defined in any local, state or federal rule, regulation or statute)), unless
caused by or due to the sole negligence of Landlord, its agents, servants or
employees.

(e) (i) Make no alterations, decorations, installations, repairs, additions,
improvements or replacements including Tenant’s initial work in the Premises
necessary for Tenant’s occupancy thereof (herein collectively called “Tenant’s
Changes”) in, to or about the Premises without Landlord’s prior written consent;
provided, however, Landlord agrees (1) that Tenant shall not be required to
obtain Landlord’s prior written consent to Tenant’s Changes which (a) are
non-structural and decorative in nature and/or do not involve the perforation of
any floor slab, (b) do not connect to or adversely affect any of the Building’s
systems, (c) are not visible from outside the Premises, (d) do not cost in
excess of $50,000, (e) do not affect, nor are visible from, the exterior of the
Building, and (f) do not affect the common corridor of any floor on which the
Premises are located (if any) or any other common areas of the Building,
provided that Tenant gives Landlord (x) no less than fourteen (14) business
days’ prior written notice of its intention to so perform such Tenant’s Changes
along with copies of the plans and specifications related thereto (or a detailed
sketch for those Tenant’s Changes for which plans and specifications are not
customarily prepared) and (y) such other information which Landlord reasonably
requests with respect thereto within five (5) business days’ after the same is
requested, and (2) to be reasonable in granting or withholding its consent to
Tenant’s Changes which meet the criteria set forth in (a), (b), (c), (e), and
(f) but cost in excess of $50,000. Tenant’s Changes shall only be performed by
contractors, subcontractors or mechanics approved by Landlord. Tenant’s Changes
shall be done at Tenant’s sole expense and at such times and in such manner as
Landlord may from time to time designate.

 

9



--------------------------------------------------------------------------------

(ii) Prior to the commencement of any Tenant’s Changes, Tenant shall submit to
Landlord, (1) for Landlord’s written approval, three (3) complete sets of the
plans and specifications (to be prepared by and at the expense of Tenant) of
such proposed Tenant’s Changes in detail satisfactory to Landlord, and (2) upon
Landlord’s request, at Tenant’s sole cost and expense, either (i) a completion
bond, issued by a surety company acceptable to Landlord in an amount at least
equal to the estimated cost of such Tenant’s Changes or (ii) at Tenant’s option,
an irrevocable letter of credit, drawn on a bank which is a member of The New
York Clearing House Association and otherwise satisfactory to Landlord, in an
amount equal to one hundred twenty-five percent (125%) of Landlord’s estimate of
the cost of performing such Tenant’s Changes, in each case guaranteeing to
Landlord the completion of such Tenant’s Changes within a reasonable time, as
follows: (A) free and clear of all liens, conditional bills of sale, security
agreements and other claims, charges and encumbrances (other than security
agreements or other encumbrances in favor of any mortgagee of Landlord) and
(B) in accordance with the requirements of this Lease. Landlord shall respond to
Tenant’s request for approval of Tenant’s plans within ten (10) business days
after Landlord’s receipt of such plans. In no event shall any material or
equipment be incorporated in or to the Premises in connection with any such
Tenant’s Changes which is subject to any lien, security agreement, charge,
mortgage or other encumbrance of any kind whatsoever or is subject to any
conditional sale or other similar or dissimilar title retention agreement. Any
mechanic’s lien filed against the Premises or the Building for work done for, or
claimed to have been done for, or materials furnished to, or claimed to have
been furnished to, Tenant shall be discharged by Tenant within fourteen
(14) days thereafter, at Tenant’s expense, by filing the bond required by law or
otherwise.

(iii) All Tenant’s Changes shall at all times comply with (x) all applicable
laws, rules, orders and regulations of governmental authorities having
jurisdiction thereover and all applicable insurance requirements, (y) the rules
and regulations of Landlord for tenant alterations, and (z) the plans and
specifications submitted to and approved by Landlord and Tenant’s construction
contract incorporating such plans and specifications. In connection with any
Tenant’s Changes, Tenant shall pay to Landlord, as additional rent, within
fourteen (14) days after demand a fee equal to the actual out-of-pocket costs
incurred by Landlord in connection with, or relating to, any such Tenant’s
Changes. No Tenant’s Changes shall be undertaken, started or begun by Tenant or
by its agents, employees, contractors or anyone else acting for or on behalf of
Tenant until Landlord has approved such plans and specifications, and no
amendments or additions to such plans and specifications shall be made without
the prior written consent of Landlord.

 

10



--------------------------------------------------------------------------------

Unless all of the conditions contained in this Section 5.01(e) are fully
satisfied, Landlord shall have the right, in Landlord’s sole and absolute
discretion, to withhold its consent to any Tenant’s Changes. Landlord’s consent
to such plans and specifications shall create no responsibility or liability on
the part of Landlord with respect to their completeness, design sufficiency or
compliance with all applicable laws and/or insurance requirements; nor shall
Landlord’s execution of any documents required to be filed with any governmental
authority in connection with Tenant’s installations or changes create any
responsibility or liability on the part of Landlord to take remedial measures to
bring any Tenant’s installations or changes into compliance with applicable
legal and/or insurance requirements (such responsibility or liability being
allocated hereunder to Tenant). If any Tenant’s Changes are made or installed in
violation of this Section 5.01(e), Landlord may, at Tenant’s sole cost and
expense, without incurring any liability to Tenant whatsoever, enter upon the
Premises and remove such illegitimate Tenant’s Changes and repair any damage
caused by the installation and/or removal of the same.

(iv) In connection with the completion of Tenant’s Changes or in the performance
of any other activities within the Building by or on behalf of Tenant:
(a) neither Tenant nor its agents, contractors or subcontractors shall interfere
with the operations of the Building or any work being done by Landlord or its
agents, contractors or subcontractors in the Building; (b) Tenant shall comply
with any reasonable work schedule, rules and regulations proposed by Landlord or
its agents; (c) Tenant shall conform to all of Landlord’s labor regulations and
shall not do or permit anything to be done that might create any work stoppage,
picketing or other labor disruption or dispute; and (d) the labor employed or
contracted for by Tenant shall be harmonious and compatible with the labor
employed or contracted for by Landlord in the Building, it being agreed that, if
in Landlord’s judgment Tenant’s labor is incompatible, Tenant shall forthwith
upon Landlord’s demand withdraw Tenant’s labor from the Premises. If Tenant
fails to take any such actions regarding labor matters, Landlord shall have the
right, in addition to any other rights and remedies available to it under this
Lease or pursuant to law or equity, to seek immediate injunctive relief. Tenant
further agrees that it will, prior to the commencement of any work in the
Premises, deliver to Landlord original certificates of insurance evidencing
worker’s compensation, public liability, property damage and such other
insurance coverages in such amounts as are acceptable to Landlord in connection
with Tenant’s Changes. Tenant shall keep records of Tenant’s Changes costing in
excess of $50,000, and of the cost thereof for a period of four (4) years.
Tenant shall,

 

11



--------------------------------------------------------------------------------

within sixty (60) days after demand by Landlord, furnish to Landlord copies of
such records. Upon completion of any Tenant Changes, Tenant shall deliver to
Landlord dimensioned reproducible mylars and CADD disk of “as-built” plans for
such Tenant Changes.

(f) Not do or permit to be done any act or thing in the Premises which will
invalidate or be in conflict with fire insurance policies issued for office
buildings in the Borough of Manhattan, City of New York, and not do anything or
permit anything to be done, or keep anything or permit anything to be kept, in
the Premises which would increase the fire or other casualty insurance rate on
the Building or the property therein, or which would result in insurance
companies of good standing refusing to insure the Building or any such property
in amounts and against risks as reasonably determined by Landlord, or otherwise
result in non-compliance with the requirements and recommendations of the
National Board of Fire Underwriters or similar organizations promulgating
requirements and recommendations with respect to the Premises. If by reason of
failure of Tenant to comply with the provisions of this paragraph including, but
not limited to, the mere use to which Tenant puts the Premises, the fire
insurance rate payable by Landlord shall at the beginning of this Lease or at
any time thereafter be higher than it otherwise would be, then Tenant shall
reimburse Landlord, as additional rent hereunder, for that part of all fire
insurance premiums thereafter paid by Landlord which shall have been charged
because of such failure or use by Tenant, and shall make such reimbursement upon
the first day of the month following such outlay by Landlord. In any action or
proceeding wherein Landlord and Tenant are parties, a schedule or “make up” rate
for the Building or Premises issued by the New York Fire Insurance Rating
Organization, or other body making fire insurance rates for the Premises, shall
be conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rate then applicable to the Premises. That the
Premises are being used for the purpose set forth in Article 3 hereof, shall not
relieve Tenant from the foregoing duties, obligations and expenses (except that
if premiums are being raised generally for office buildings then such increase
shall be reflected as part of Operating Expenses, as herein defined).

(g) Permit Landlord, at reasonable times upon reasonable prior oral notice, to
show the Premises to any lessor under any ground or underlying lease, or any
lessee or mortgagee, or any prospective purchaser, lessee, mortgagee, or
assignee of any mortgage of the Building and/or the Land or of Landlord’s
interest therein, and their representatives, and during the period of ten
(10) months immediately preceding the Expiration Date with respect to any part
of the Premises similarly show any part of the Premises to any person
contemplating the leasing of all or a portion of the same.

 

12



--------------------------------------------------------------------------------

(h) At the end of the term, quit and surrender to Landlord the Premises “broom
clean” and in good order and condition, reasonable wear and tear excepted, and
Tenant shall remove Tenant’s Changes and/or Tenant’s Property as Landlord elects
to have Tenant remove. Tenant shall give Landlord thirty (30) days’ prior
written notice of the day it intends to vacate the Premises. Upon receipt of
said notice Landlord and Tenant shall agree on a mutually convenient time, but
in no event later than thirty (30) days prior to the Expiration Date, in order
to perform a joint inspection of the Premises. In the event that Tenant fails to
give such notice or arrange such joint inspection, Landlord’s inspection at or
after Tenant’s vacating the Premises shall be deemed conclusively correct for
determining Tenant’s responsibility for removal, repairs or restoration. If the
last day of the term of this Lease falls on Sunday or a legal holiday, this
Lease shall expire on the business day immediately preceding. Tenant expressly
waives, for itself and for any person claiming through or under Tenant, any
rights which Tenant or such person may have under the provisions of Section 2201
of the New York Civil Practice Law and Rules and any similar successor law of
the same import then in force, in connection with any holdover proceedings which
Landlord may institute to enforce the provisions of this paragraph (h). If the
Premises shall not be surrendered on the Expiration Date, Tenant hereby
indemnifies Landlord against liability resulting from delay by Tenant in so
surrendering the Premises, including any claims made by any succeeding tenant or
prospective tenant founded upon such delay, as well as for any and all loss,
liability, damages, costs and expenses (including reasonable counsel fees and
disbursements) incurred in connection therewith. If Tenant shall remain in
possession of the Premises after the Expiration Date without the execution of a
new lease (whether or not with the consent or acquiescence of Landlord),
Tenant’s occupancy shall be deemed to be that of a tenancy-at-will, and in no
event from month-to-month or from year-to-year, and it shall be subject to all
of the other terms of this Lease applicable thereto, including those set forth
in this paragraph (h). In the event that Tenant defaults or remains in
possession of the Premises or any part thereof after the expiration of the
tenancy-at-will created hereby then Tenant’s occupancy shall be deemed a
tenancy-at sufferance and not a tenancy-at-will. Nothing contained herein shall
be construed to constitute Landlord’s consent to Tenant holding over after the
Expiration Date or to give Tenant the right to hold over after the Expiration
Date. During the period in which Tenant holds over, Tenant shall pay rent to

 

13



--------------------------------------------------------------------------------

Landlord at a monthly rental equal to the greater of (i) 1.5 times the monthly
Fixed Rent, plus all additional rent and other charges last payable by Tenant
hereunder, or (ii) Landlord’s then asking price, on a monthly basis, for
comparable space in the Building (or, if Landlord shall have no quoted price,
the monthly rental equal to the prevailing rate for comparable space in
comparable buildings in the vicinity of the Building). Tenant’s obligations
under this paragraph (h) shall survive the expiration of this Lease.

(i) At any time and from time to time upon not less than ten (10) business days’
prior notice by Landlord to Tenant, execute, acknowledge and deliver to
Landlord, or to anyone else Landlord shall designate, a statement of Tenant (or
if Tenant is a corporation, an appropriate officer of Tenant) in writing
certifying to Landlord or to anyone else Landlord shall designate that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), specifying the dates to which the Fixed Rent, additional
rent and other charges have been paid in advance, if any, and stating whether or
not to the best knowledge of the signer of such certificate Landlord is in
default in performance of any provision of this Lease and, if so, specifying
each such default of which the signer may have knowledge, and further stating
such other items or information as Landlord or Landlord’s designee may request,
including without limitation, Tenant’s undertaking not to pay any rent or other
charges for more than a specified period in advance of the due dates therefor
set forth herein; it being intended that any such statement so delivered may be
relied upon by the person to whom the statement is given. If Tenant fails to
execute and deliver the statement as and when required by this Section 5.01 (i),
then: (1) notwithstanding any other provision of this Lease, such failure shall
constitute a default under this Lease beyond any applicable cure period
entitling Landlord to the same rights and remedies as if such default was with
respect to nonpayment of Fixed Rent, and (2) Tenant shall thereupon constitute
and appoint Landlord and/or its successors in interest as Tenant’s
attorney-in-fact to execute and deliver any such statement or statements for and
on behalf of Tenant.

(j) Not move any safe, heavy machinery, heavy equipment, freight, bulky matter
or fixtures into or out of the Building without Landlord’s prior written consent
not to be unreasonably withheld or delayed. If such safe, machinery, equipment,
freight, bulky matter or fixtures require special handling, Tenant agrees to
employ only persons holding a Master Rigger’s License to do said work, and that
all work in connection therewith shall comply with the Administrative Code of
the City

 

14



--------------------------------------------------------------------------------

of New York. Notwithstanding said consent of Landlord, Tenant shall defend and
indemnify Landlord for, and hold Landlord harmless and free from, all loss,
costs, liabilities and damages sustained by person or property, as well as for
all expenses and reasonable attorneys’ fees incurred in connection therewith,
and all costs incurred in repairing any damage to the Building or Appurtenances
(including, without limitation, Landlord’s charge for any repairs performed by
Landlord’s employees).

(k) To the extent not prohibited by applicable law and to the extent not caused
by the sole negligence of Landlord, indemnify, defend and save harmless, the
Indemnitees, and their respective officers, directors, contractors, agents and
employees, from and against any and all liability (statutory or otherwise),
claims, actions, suits, demands, damages, judgments, costs, interest and
expenses of any kind or nature of anyone whomsoever (including, but not limited
to, counsel fees and disbursements incurred in the defense of any action or
proceeding), to which they may be subject or which they may suffer by reason of
any claim for, any injury to, or death of, any person or persons, theft or
damage to property (including any loss of use thereof) or damage to the Building
or Appurtenances or otherwise arising from or in connection with the use of or
from any work, installation or thing whatsoever done (other than by Landlord or
its agents or employees) in or about the Premises and/or the Building prior to,
during or subsequent to, the term of this Lease, or arising from any condition
of the Premises and/or the Building due to or resulting from any default by
Tenant in the performance of Tenant’s obligations under this Lease or from any
act, omission or negligence of Tenant or any of Tenant’s officers, directors,
agents, contractors, employees, subtenants, licensees or invitees. Where not
prohibited by applicable law, no workers’ compensation claim by any of Tenant’s
employees will be subrogated against Landlord. Tenant’s obligations under this
paragraph shall survive the Expiration Date.

(l) Not do or permit to be done any act or thing which would cause any hazardous
or dangerous condition, waste, material and/or substance (as the same may be
defined in any local, state or federal rule, regulation or statute) to be used,
stored, transported, released, handled, produced, created, disposed of, or
installed in, on, from, or at the Premises and/or the Building, except for small
amounts of standard office and cleaning supplies; provided that all such
materials and/or substances (i) shall at all times be used, stored, transported,
released, handled, produced, created, disposed of, and/or installed in
compliance with all applicable legal and/or insurance requirements, (ii) shall
not create any additional

 

15



--------------------------------------------------------------------------------

burden on Landlord to notify other tenants, the public or any governmental
authority of the existence of such materials and/or substances and (iii) shall
not cause any increase in Landlord’s insurance rates. Landlord shall not be
deemed responsible for and Tenant agrees to indemnify and defend Landlord for,
and hold Landlord harmless and free from, any and all loss, liability, damages,
costs and expenses sustained by person or property and any and all loss,
liability, damages, costs and expenses incurred by Landlord with respect to or
in settlement of any claims or judgments brought in connection with any
environmental condition in the Premises or the Building created or caused by
Tenant or its agents, including reasonable counsel fees and disbursements
incurred in connection therewith. Tenant shall be responsible for all adverse
affects of backflow, backfeed, harmonics and other like-type conditions, whether
to, in, at, or outside the Building, which emanate from, are caused by, or
relate to the Premises and/or the systems serving the Premises and/or the
equipment, machinery, fixtures, furnishings, products and lighting located in
the Premises.

Section 5.02 Landlord covenants and agrees that Landlord will:

(a) use reasonable efforts not to interfere with Tenant’s business during such
times as Landlord exercises its rights under the various provisions of this
Lease which permit Landlord to perform work, repairs, improvements, maintenance
and/or alterations to the Building (including the Premises) but Landlord shall
not be required to perform the same on an overtime or premium pay basis; and

(b) give Tenant reasonable prior oral notice of all entry into the Premises
(except in the case of an emergency when no such notice shall be required).

ARTICLE 6

Changes or Alterations by Landlord

Section 6.01 Landlord reserves the right to make such changes, alterations,
additions, improvements, repairs or replacements in or to the Building
(including the Premises) and the fixtures and equipment thereof, as well as in
or to the street entrances, halls, passages, elevators, escalators, stairways
and other parts thereof, and to erect, maintain and use pipes, ducts and
conduits in and through the Premises, all as Landlord may deem necessary or
desirable; provided, however, Landlord agrees that the end result of any of the
foregoing shall

 

16



--------------------------------------------------------------------------------

not materially interfere with Tenant’s use of the Premises or access thereto.
Nothing contained in this Article 6 shall relieve Tenant of any duty, obligation
or liability of Tenant with respect to making any repair, replacement or
improvement or complying with any law, order or requirement of any governmental
or other authority.

Section 6.02 Landlord reserves the right to name the Building and to change the
name or address of the Building at any time and from time to time. Neither this
Lease nor any use by Tenant shall give Tenant any easement or other right in or
to the use of any door or any passage or any concourse or any plaza connecting
the Building with any subway or any other building or to any public
conveniences, and the use of such doors, passages, concourses, plazas and
conveniences may, without notice to Tenant be regulated or discontinued at any
time by Landlord. If at any time any windows of the Premises are (i) broken,
temporarily darkened (which shall not be construed as encompassing any
solar-tinting and/or blinds that Landlord may require) or obstructed incident to
or by reason of repairs, replacements, maintenance and/or cleaning in, on, to or
about the Building or any part or parts thereof or (ii) permanently darkened
(which shall not be construed as encompassing any solar-tinting and/or blinds
that Landlord may require) for any reason whatsoever beyond Landlord’s control
or (iii) temporarily or permanently closed or rendered inoperable for any reason
whatsoever including, but not limited to, Landlord’s own acts, Landlord shall
not be liable for any damage Tenant may sustain thereby and Tenant shall not be
entitled to any compensation therefor or abatement of rent nor shall the same
release Tenant from its obligations hereunder or constitute an eviction.

Section 6.03 Except as provided in Article 7 and Section 17.05 of this Lease,
there shall be no allowance to Tenant for a diminution of rental value, the same
shall not constitute an eviction of Tenant in whole or in part and Landlord
shall incur no liability whatsoever by reason of inconvenience, annoyance, or
injury to business arising from Landlord, Tenant or others making any changes,
alterations, additions, improvements, repairs or replacements in or to any
portion of the Building or the Premises or in the Appurtenances thereof or in
the taking or storing of material in the Premises in connection therewith and no
liability shall be incurred by Landlord for failure of Landlord or others to
make any changes, alterations, additions, improvements, repairs or replacements
in or to any portion of the Building or the Premises, or in the Appurtenances.

 

17



--------------------------------------------------------------------------------

ARTICLE 7

Damage by Fire, Etc.

Section 7.01 Subject to Section 7.02, if any part of the Premises shall be
damaged by fire or other casualty, Tenant shall give prompt written notice
thereof to Landlord and Landlord shall proceed with reasonable diligence, and in
a manner consistent with the provisions of any ground or underlying lease and
any mortgage affecting the same or the Land and/or the Building or Landlord’s
interest therein, to repair such damage, and if any part of the Premises shall
be rendered untenantable by reason of such damage, the annual Fixed Rent payable
hereunder shall be abated (not to exceed the amount Landlord is reimbursed by
net insurance proceeds) to the extent that such Fixed Rent relates to such part
of the Premises for the period from the date of such damage to the date when
such part of the Premises shall have been made tenantable or to such earlier
date upon which the full term of this Lease with respect to such part of the
Premises shall expire or terminate. If Landlord or any holder of any superior
mortgage (as herein defined) or any lessor under any superior lease (as herein
defined) shall be unable to collect the insurance proceeds (including rent
insurance) applicable to such damage because of some action or inaction on the
part of Tenant or Tenant’s agents, contractors, employees, guests, invitees or
licensees, then Landlord’s charge for repairing such damage shall be paid by
Tenant and there shall be no abatement of rent. Landlord shall not be liable for
any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage or the repair thereof. Tenant acknowledges
and agrees that Landlord shall not: (i) carry insurance of any kind on any
Appurtenances, Tenant’s Property, or Tenant’s Changes or (ii) be obligated to
repair any damage thereto or replace any of same, which obligation shall be the
sole responsibility of Tenant.

Section 7.02 If substantial alteration or reconstruction of the Building shall,
in the sole opinion of Landlord, be required as a result of damage by fire or
other casualty (whether or not the Premises shall have been damaged by such fire
or other casualty) or if all or any portion of the Premises shall be damaged by
fire or other casualty during the last two (2) years of the term of this Lease,
then this Lease and the term and estate hereby granted may be terminated by
Landlord by its giving to Tenant within one hundred twenty (120) days after the
date of such damage written notice specifying a date, not less than thirty (30)
days after the giving of such notice, for such termination.

 

18



--------------------------------------------------------------------------------

Section 7.03 Landlord and Tenant shall each secure an appropriate clause in, or
an endorsement upon, each all risk property damage policy obtained by it and
covering the Building, the Premises or Tenant’s Property pursuant to which the
respective insurance companies waive subrogation or permit the insured, prior to
any loss, to waive any claim it might have against the other. Provided the terms
of the applicable insurance policy will not be violated or rendered
unenforceable, the waiver of subrogation or permission for waiver of any claim
hereinbefore referred to shall extend to the agents of each party.

Section 7.04 Notwithstanding any other provision of this Lease to the contrary
(other than the second sentence of Section 7.01) with respect to any property
whether insured or not, each party hereby releases the other and its partners,
agents and employees with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damage or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the term of this Lease. Nothing in this Section 7.04 shall relieve Tenant
or Landlord of its obligations to make repairs to the Premises in accordance
with the terms of this Lease.

Section 7.05 This Lease shall be considered an express agreement governing any
case of damage to or destruction of the Building or any part thereof by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York providing for such a contingency in the absence of express agreement, and
any other law of like import now or hereafter in force, shall have no
application in such case.

Section 7.06 Notwithstanding the above to the contrary, in the event that more
than fifty percent (50%) of the Premises shall be damaged by fire or other
casualty and restoration is not substantially completed by Landlord within one
(1) year after the occurrence of said casualty, subject to extension for
circumstances beyond Landlord’s reasonable control (the “Restoration Period”),
then Tenant shall be entitled to terminate this Lease provided Landlord receives
a written termination notice (which shall be deemed irrevocable) from Tenant
within fourteen (14) business days after the expiration of the Restoration
Period, time being of the essence. In the event that Landlord does not receive
said notice within said fourteen (14) business day period, then Tenant’s right
to terminate pursuant to this Section 7.06 shall be void and of no further force
or effect.

 

19



--------------------------------------------------------------------------------

ARTICLE 8

Condemnation

Section 8.01 In the event that the whole of the Premises shall be lawfully
condemned or taken in any manner for any public or quasi-public use, this Lease
and the term and estate hereby granted shall forthwith cease and terminate as of
the date of vesting of title. In the event that only a part of the Premises
shall be so condemned or taken, then, effective as of the date of vesting of
title, the Fixed Rent hereunder shall be abated in an amount thereof apportioned
according to the area of the Premises so condemned or taken. In the event that
only a part of the Building shall be so condemned or taken, then Landlord
(whether or not the Premises be affected) may, at Landlord’s option, terminate
this Lease and the term and estate hereby granted as of the date of such vesting
of title by notifying Tenant in writing of such termination within one hundred
twenty (120) days following the date on which Landlord shall have received
notice of vesting of title. If Landlord does not elect to terminate this Lease,
as aforesaid, this Lease shall be and remain unaffected by such condemnation or
taking, except that the Fixed Rent payable hereunder shall be abated to the
extent, if any, hereinbefore provided in this Article 8. In the event that only
a part of the Premises shall be so condemned or taken and this Lease and the
term and estate hereby granted with respect to the remaining portion of the
Premises are not terminated as hereinbefore provided, Landlord will, with
reasonable diligence and at its expense, restore the remaining portion of the
Premises as nearly as practicable to the same condition as it was in prior to
such condemnation or taking. However, Landlord shall not be obligated to repair
any damage to Tenant’s Property or replace the same.

Section 8.02 In the event of a termination of this Lease pursuant to
Section 8.01 of this Article 8, this Lease and the term and estate hereby
granted shall expire as of the date of such termination with the same effect as
if that were the date hereinbefore set for the expiration of the full term of
this Lease, and the Fixed Rent payable hereunder shall be apportioned as of such
date.

Section 8.03 In the event of any condemnation or taking hereinbefore mentioned
of all or a part of the Building, Landlord shall be entitled to receive the
entire award in the condemnation proceeding, including any award made for the
value of the estate vested by this Lease in Tenant, and Tenant hereby expressly
assigns to Landlord any and all right, title and

 

20



--------------------------------------------------------------------------------

interest of Tenant now or hereafter arising in or to any such award or any part
thereof, and Tenant shall be entitled to receive no part of such award. The
foregoing shall not prohibit Tenant’s independent claim for the value of
Tenant’s trade fixtures and moving expenses and any other claim permitted under
law so long as any award made to Tenant based upon such claim does not reduce
the award otherwise payable to Landlord.

Section 8.04 Notwithstanding anything hereinabove contained in this Article, if
all or any portion of the Premises shall be lawfully condemned or taken for any
temporary public or quasi-public use, this Lease shall not terminate and Tenant
shall continue to perform or observe all of Tenant’s obligations hereunder as
though such condemnation or taking had not occurred, except only as Tenant may
be prevented from so doing by reason of the lawful use and occupancy of the
Premises or portion thereof affected by such condemnation or taking during such
temporary period. In the event of any such condemnation or taking, Tenant shall
be entitled to receive the award with respect to the Premises or portion thereof
covered by such condemnation or taking (whether paid as damages, rent or
otherwise), unless the period of occupancy extends beyond the termination of
this Lease, in which case Landlord shall be entitled to such part of such award
as shall be properly allocable to the cost of restoration of the Premises and
the balance of said award shall be apportioned between Landlord and Tenant as of
the scheduled Expiration Date. If such condemnation or taking shall end before
the Expiration Date, Tenant shall, at its sole cost and expense, restore the
Premises as nearly as possible to the condition in which they were prior to such
condemnation or taking.

ARTICLE 9

Compliance with Laws

Section 9.01 Tenant, at Tenant’s expense, shall comply with all laws and
ordinances, and all rules, orders and regulations of all governmental
authorities and of all insurance bodies, at any time duly issued or in force,
applicable to the Premises or any part thereof or to Tenant’s use or alteration
thereof, except that Tenant shall not hereby be under any obligation to comply
with any law, ordinance, rule, order or regulation requiring any structural
alteration of or in connection with the Premises, unless such alteration is
required by reason of a condition which has been created by, or at the instance
of Tenant, or is attributable to the specific manner of use (as opposed to mere
office use) to which Tenant puts the Premises, or Tenant’s alteration thereof,
or is required by

 

21



--------------------------------------------------------------------------------

reason of a breach of any of Tenant’s covenants and agreements hereunder. Where
any structural alteration of or in connection with the Premises is required by
any such law, ordinance, rule, order or regulation, and, by reason of the
express exception hereinabove contained, Tenant is not under any obligation to
make such alteration, then Landlord shall make such alteration and, subject to
Section 26.04, pay the cost thereof. Landlord represents to Tenant that the
condition of the Premises on the Term Commencement Date shall comply with all
applicable laws and other governmental requirements.

ARTICLE 10

Accidents to Plumbing and Other Systems

Section 10.01 Tenant shall give to Landlord prompt written notice of any damage
to, or defective condition in, any part or appurtenance of the Building’s
plumbing, electrical, heating, air conditioning (excluding any supplemental air
conditioning units and equipment servicing the Premises which shall be Tenant’s
responsibility to repair, maintain and replace) or other systems serving,
located in, or passing through the Premises (collectively, the Systems)
Following such notice, any such damage to or defective condition of the Systems
shall be remedied by Landlord with reasonable diligence, but if such damage or
defective condition was caused by, or resulted from the use by, Tenant or by the
employees, agents, licensees or invitees of Tenant, Landlord’s charge for the
remedy thereof shall be paid by Tenant. Tenant shall not be entitled to claim
any damages arising from any such damage or defective condition unless the same
shall have been caused by the sole negligence of Landlord in the operation or
maintenance of the Premises or Building and the same shall not have been
remedied by Landlord with reasonable diligence after written notice thereof from
Tenant to Landlord; nor shall Tenant be entitled to claim any eviction by reason
of any such damage or defective condition. Notwithstanding anything contained in
this Lease to the contrary, Landlord shall not be responsible for repairing any
portion of the Systems serving the Premises (whether located within or outside
the Premises) which were installed by or on behalf of Tenant.

Section 10.02 Landlord shall, at its sole cost and expense (except as otherwise
provided herein), keep and maintain in good repair and working order and make
all repairs to and perform necessary maintenance upon the Building and all parts
thereof, including structural elements, life-safety, plumbing, electrical and
HVAC systems within the Building which generally service the Building and are
required in the normal maintenance

 

22



--------------------------------------------------------------------------------

and operation of the Building. Notwithstanding anything in this Section 10.02 or
elsewhere in this Lease to the contrary, it is agreed that Landlord is not
obligated hereunder to maintain the Building in any better repair or working
order than as it exists on the date hereof.

ARTICLE 11

Notices and Service of Process

Section 11.01 (a) Except as otherwise set forth below, any notice, consent,
approval, demand or statement hereunder by either party to the other party shall
be in writing and shall be deemed to have been duly given only if sent by
(i) registered or certified mail, return receipt requested, or (ii) by messenger
or recognized overnight courier (requiring signed receipt), in either event
addressed to such other party, which address for Landlord shall be the address
as hereinbefore set forth, Attention: Senior Vice President - Office Buildings,
with copies to the Vice President of Property Management, at the address as
hereinbefore set forth, and to the Building Manager, in care of the Building
Office, 900 Third Avenue, New York, NY 10022, and for Tenant shall be the
Premises (or Tenant’s address as hereinbefore set forth if mailed prior to
Tenant’s occupancy of the Premises), or if the address of such other party for
notices shall have been duly changed as herein provided, if mailed, as
aforesaid, to such other party at such changed address. Either party may at any
time change the address for such notices, consents, approvals, demands or
statements by mailing, as aforesaid, to the other party a notice stating the
change and setting forth the changed address. If the term “Tenant”, as used in
this Lease, refers to more than one person, any notice, consent, approval,
demand or statement given as aforesaid to any one of such persons shall be
deemed to have been duly given to Tenant. Any notice, consent, approval, demand
or statement given pursuant to the above shall be deemed received on the day of
delivery (with signed receipt) or rejection, as the case may be.

(b) Tenant acknowledges and agrees that all disputes arising, directly or
indirectly, out of or relating to this Lease should be dealt with by application
of the laws of the State of New York and adjudicated in the state courts of the
State of New York sitting in New York County or the Federal courts sitting in
the State of New York in New York County; and hereby expressly and irrevocably
submits Tenant to the jurisdiction of such courts in any suit, action or
proceeding arising, directly or indirectly, out of or relating to this Lease. So
far as is permitted under the applicable law, this consent to personal

 

23



--------------------------------------------------------------------------------

jurisdiction shall be self-operative and no further instrument or action, other
than service of process in one of the manners permitted by law, shall be
necessary in order to confer jurisdiction upon Tenant in any such court.
Provided that service of process is effected upon Tenant in one of the manners
permitted by law, Tenant irrevocably waives, to the fullest extent permitted by
law, and agrees not to assert, by way of motion, as a defense or otherwise,
(i) any objection which it may have, or may hereafter have to the laying of the
venue of any such suit, action or proceeding brought in such a court as is
mentioned in the previous paragraph, (ii) any claim that any such suit, action
or proceeding brought in such a court has been brought in an inconvenient forum,
or (iii) any claim that it is not personally subject to the jurisdiction of the
above-named courts. Tenant hereby further irrevocably consents to the service of
process in any suit, action or proceeding by the mailing or delivery of the
appropriate documents (e.g., process or summons) by Landlord to the Premises and
delivered in one of the manners set forth in 11.01(a) above. Nothing herein
shall in any way be deemed to limit the ability of Landlord to serve any such
papers in any other manner permitted by applicable law.

(c) Notwithstanding anything contained in this Lease to the contrary, bills for
additional rent shall be deemed to have been duly given if sent to Tenant only
(and no other party need receive it in order for the same to be deemed duly
given) at the Premises (or Tenant’s address as hereinbefore set forth if mailed
prior to Tenant’s occupancy of the Premises) by first class mail (and which need
not be registered, certified or return receipt requested) or by messenger or
recognized overnight courier without, in any case, the requirement of a signed
receipt.

Section 11.02 Any notice which Landlord gives to Tenant (or any other party)
prior to being notified of the assignment of this Lease (or the transfer of any
interest in any portion of the Premises) shall be binding upon any such assignee
(or party acquiring the interest) notwithstanding the fact that said assignee
(or party acquiring the interest) did not receive any such notice. Any action
that Landlord may institute against Tenant (or any other party) prior to being
notified of the assignment of this Lease (or the transfer of any interest in any
portion of the Premises) shall be binding upon any such assignee (or party
acquiring the interest) notwithstanding the fact that said assignee (or party
acquiring the interest) is not named in any such action. This Section 11.02
shall not be construed as negating the requirement of obtaining Landlord’s prior
written consent under Article 25 in those instances where the same is required.

 

24



--------------------------------------------------------------------------------

ARTICLE 12

Conditions of Limitation

Section 12.01 This Lease and the term and estate hereby granted are subject to
the limitation that:

(a) in case Tenant shall make an assignment of its property for the benefit of
creditors or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition under any bankruptcy or insolvency law shall be
filed against Tenant and such involuntary petition is not dismissed within sixty
(60) days after the filing thereof,

(b) in case a petition is filed by or against Tenant under the reorganization
provisions of the United States Bankruptcy Code or under the provisions of any
law of like import, unless such petition under said reorganization provisions be
one filed against Tenant which is dismissed within sixty (60) days after its
filing,

(c) in case a receiver, trustee or liquidator shall be appointed for Tenant or
of or for the property of Tenant, and such receiver, trustee or liquidator shall
not have been discharged within sixty (60) days from the date of his
appointment,

(d) in case Tenant shall default in the payment of any Fixed Rent or additional
rent or any other charge payable hereunder by Tenant to Landlord on any date
upon which the same becomes due, and such default shall continue for five
(5) business days’ after Landlord shall have given to Tenant a written notice
specifying such default,

(e) in case Tenant shall default in the due keeping, observing or performance of
any covenant, agreement, term, provision or condition of Article 3 hereof on the
part of Tenant to be kept, observed or performed and if such default shall
continue and shall not be remedied by Tenant within seventy-two (72) hours after
Landlord shall have given to Tenant a written notice specifying the same,

(f) in case Tenant shall default in the due keeping, observing or performance of
any of Tenant’s obligations hereunder (other than a default of the character
referred to in clauses (d) or (e) of this Section 12.01), and if such default
shall continue and shall not be remedied by Tenant within twenty (20) days after

 

25



--------------------------------------------------------------------------------

Landlord shall have given to Tenant a written notice specifying the same, or, in
the case of such a default which for causes beyond Tenant’s control (which shall
not include insufficiency of funds) cannot with due diligence be cured within
said period of twenty (20) days, if Tenant (i) shall not, promptly upon the
giving of such notice, advise Landlord in writing of Tenant’s intention to take
all steps necessary to remedy such default with due diligence, (ii) shall not
duly institute and thereafter diligently prosecute to completion all steps
necessary to remedy the same, (iii) shall not remedy the same within a
reasonable time after the date of the giving of said notice by Landlord,

(g) in case any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the term hereof
would, by operation of law or otherwise, devolve upon or pass to any firm,
association, corporation, person or entity other than Tenant except as expressly
permitted under Article 25 hereof, or whenever Tenant shall desert or abandon
the Premises or the same shall become vacant (whether the keys be surrendered or
not and whether the rent be paid or not), or

(h) in case Tenant shall default in the payment of any Fixed Rent or additional
rent or any other charge payable hereunder or in the performance of any other of
Tenant’s obligations hereunder more than three times, in the aggregate, in any
period of twelve (12) months, notwithstanding that such defaults shall have been
cured within the applicable cure period,

then, in any of said cases, Landlord may give to Tenant a notice of intention to
end the term of this Lease at the expiration of three (3) days from the date of
the giving of such notice, and, in the event such notice is given, the
expiration of said three (3) day period shall become the Expiration Date, but
Tenant shall remain liable for damages as provided in this Lease or pursuant to
law. The specified conditions of limitation in this Article 12 are not intended
to be exclusive and Landlord may invoke any additional remedies and/or rights
which it may have at law or in equity, including, without limitation, the right
to bring a “chronic non-payment” action. If the term “Tenant”, as used in this
Lease, refers to more than one person, then as used in clauses (a), (b) and
(c) of this Section 12.01, said term shall be deemed to include all such persons
or any one of them; if any of the obligations of Tenant under this Lease is
guaranteed, the term “Tenant”, as used in said clauses, shall be deemed to
include also the guarantor or, if there be more than one guarantor, all or any
one of them; and, if this Lease shall have been assigned, the term “Tenant”, as
used in said clauses, shall be deemed to include the assignee and the assignor
or either of

 

26



--------------------------------------------------------------------------------

them under any such assignment unless Landlord shall, in connection with such
assignment, release the assignor from any further liability under this Lease, in
which event the term “Tenant”, as used in said clauses, shall not include the
assignor so released.

Section 12.02 Intentionally deleted.

ARTICLE 13

Re-entry by Landlord

Section 13.01 If this Lease shall terminate as provided in Article 12 hereof
provided, Landlord or Landlord’s agents may immediately or at any time
thereafter re-enter into or upon the Premises, or any part thereof, in the name
of the whole, either by summary dispossess proceedings or by any suitable action
or proceeding at law, or by force or otherwise (to the extent permitted by New
York law), without being liable to indictment, prosecution or damages therefor,
and may repossess the same, and may remove any persons therefrom, to the end
that Landlord may have, hold and enjoy the Premises again as and of its first
estate and interest therein. The words “re-enter”, “re-entry” and “re-entering”
as used in this Lease are not restricted to their technical legal meanings.

Section 13.02 In the event of any termination of this Lease under the provisions
of Article 12 hereof or in the event that Landlord shall re-enter the Premises
under the provisions of this Article 13 or in the event of the termination of
this Lease (or of re-entry) by or under any summary dispossess or other
proceeding or action or other measure undertaken by Landlord for the enforcement
of its aforesaid right of re-entry or any provision of law (any such termination
of this Lease being herein called a “Default Termination”), Tenant shall
thereupon pay to Landlord the Fixed Rent, additional rent and any other charge
payable hereunder by Tenant to Landlord up to the time of such Default
Termination or of such recovery of possession of the Premises by Landlord, as
the case may be, and shall also pay to Landlord damages as provided in Article
14 hereof or pursuant to law. Also, in the event of a Default Termination
Landlord shall be entitled to retain all moneys, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such moneys shall
be credited by Landlord against any Fixed Rent, additional rent or any other
charge due from Tenant at the time of such Default Termination or, at Landlord’s
option, against any damages payable by Tenant under Article 14 hereof or
pursuant to law.

 

27



--------------------------------------------------------------------------------

Section 13.03 In the event of a breach or threatened breach on the part of
Tenant with respect to any of Tenant’s obligations hereunder, Landlord shall
also have the right of injunction. The specified remedies to which Landlord may
resort hereunder are cumulative and are not intended to be exclusive of any
other remedies or means of redress to which Landlord may lawfully be entitled at
any time and Landlord may invoke any remedy allowed at law or in equity as if
specific remedies were not herein provided for.

ARTICLE 14

Damages

Section 14.01 In the event of a Default Termination of this Lease, Tenant will
pay to Landlord as damages, at the election of the Landlord, either:

(a) a sum which at the time of such Default Termination represents the then
value of the excess, if any, of the Present Value, as herein defined, of (1) the
aggregate of the Fixed Rent and the additional rent under Article 26 (if any)
which would have been payable hereunder by Tenant for the period commencing with
the day following the date of such Default Termination and ending with the
scheduled Expiration Date, over (2) the aggregate fair rental value of the
Premises for the same period as determined by an independent real estate
appraiser named by Landlord and employed at Tenant’s expense, in which case such
liquidated damages shall be accelerated to be due and payable to Landlord in one
lump sum on demand at any time commencing with the day following the date of
such Default Termination and shall bear interest at the Default Rate, as herein
defined, until paid, or

(b) sums equal to the aggregate of the Fixed Rent and the additional rent under
Article 26 (if any) which would have been due and payable by Tenant during the
remainder of the term had this Lease not terminated by such Default Termination,
in which case such liquidated damages shall be computed and payable in monthly
installments, in advance, on the first day of each calendar month following
Default Termination of this Lease and continuing until the scheduled Expiration
Date but for such Default Termination; provided, however, that if Landlord shall
relet all or any part of the Premises for all or any part of said period,
Landlord shall credit Tenant with the net rents received by Landlord from such
reletting until the scheduled Expiration Date, such net rents to be determined
by first deducting from the

 

28



--------------------------------------------------------------------------------

gross rents as and when received by Landlord from such reletting the expenses
incurred or paid by Landlord in terminating this Lease and of re-entering the
Premises and of securing possession thereof, as well as the expenses of
reletting, including altering and preparing the Premises for new tenants,
brokers’ commissions and all other expenses properly chargeable against the
Premises and the rental therefrom in connection with such reletting, it being
understood that any such reletting may be for a period equal to or shorter or
longer than said period; provided, further that (i) in no event shall Tenant be
entitled to receive any excess of such net rents over the sums payable by Tenant
to Landlord hereunder, (ii) in no event shall Tenant be entitled, in any suit
for the collection of damages pursuant to this clause (b), to a credit in
respect of any net rents from a reletting except to the extent that such net
rents are actually received by Landlord prior to the commencement of each suit,
and (iii) if the Premises or any part thereof should be relet in combination
with other space, then appropriate apportionment on a square foot rentable area
basis shall be made of the rent received from such reletting and of the expenses
of reletting. Landlord shall have no obligation whatsoever to mitigate its
damages upon Tenant’s default under this Lease and Landlord shall not be liable
in any way whatsoever for the failure to relet all or any portion of the
Premises.

For the purposes of subdivision (a) of this Section 14.01, the amount of
additional rent which would have been payable by Tenant under Article 26 hereof,
for each Tax Year and/or Operating Year (as herein defined) ending after such
Default Termination, shall be deemed an amount equal to the amount of such
additional rent payable by Tenant for the Tax Year and/or Operating Year (as the
case may be) ending immediately preceding such Default Termination. Suit or
suits for the recovery of such damages, or any installments thereof, may be
brought by Landlord from time to time at its election commencing at any time
following a Default Termination, and nothing contained herein shall be deemed to
require Landlord to postpone suit until the scheduled Expiration Date. “Present
Value” shall be computed by discounting such amount to present value at a
discount rate equal to the most recent GNP Deflator as released monthly by the
United States Department of Commerce, Bureau of Economic Analysis. “Default
Rate” shall mean the lesser of (i) eighteen percent (18%) per annum or (ii) the
highest rate of interest permitted by New York State law.

Section 14.02 Nothing herein contained shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be

 

29



--------------------------------------------------------------------------------

entitled by reason of any default hereunder on the part of Tenant. Tenant hereby
waives any claim for money damages wherever in this Lease it is provided that
Landlord shall not unreasonably withhold or delay any consent or approval, in
the event that Landlord shall unreasonably withhold or delay such consent or
approval, nor shall Tenant claim any such money damages by way of setoff,
counterclaim or defense.

Section 14.03 Notwithstanding any provision of this Lease to the contrary, in no
event shall Landlord or Tenant (except as to Tenant as set forth in
Section 5.01(h)) be liable for any indirect, special consequential or punitive
damages in connection with any claimed or actual breach of this Lease.

ARTICLE 15

Waivers by Tenant

Section 15.01 Tenant, for Tenant, and on behalf of any and all firms,
corporations, associations, persons or entities claiming through or under
Tenant, including creditors of all kinds, does hereby waive and surrender all
right and privilege which they or any of them might have under or by reason of
any present or future law to redeem the Premises or to have a continuance of
this Lease for the full term hereby demised after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or after
the termination of this Lease as herein provided or pursuant to law. Tenant also
waives the provisions of any law relating to notice and/or delay in levy of
execution in case of an eviction or dispossess. If Landlord commences any
summary proceeding, Tenant agrees that Tenant will not interpose any
counterclaim of whatever nature or description in any such proceeding (except
compulsory counterclaims). Landlord hereby waives any statutory lien it may
possess.

ARTICLE 16

Waiver of Trial by Jury

Section 16.01 It is mutually agreed by and between Landlord and Tenant that,
except in the case of any action, proceeding or counterclaim brought by either
of the parties against the other for personal injury or property damage, the
respective parties hereto shall, and they hereby do, waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of landlord and tenant, Tenant’s use
or occupancy of the Premises, and any emergency or any other statutory remedy.

 

30



--------------------------------------------------------------------------------

ARTICLE 17

Elevators, Cleaning, Heating, Air Conditioning, Services, Etc.

Section 17.01 Landlord will provide passenger elevator facilities during
Business Hours and have one passenger elevator subject to call during the other
hours. Heat, for the warming of the Premises and the public portions of the
Building, will be supplied by Landlord during Business Hours when and as
required by law. “Business Hours”, as used in this Lease, means the hours of
8:00 A.M. to 6:00 P.M. of days other than Saturdays, Sundays and holidays
observed by the State or Federal Government as legal holidays and such days as
may now or hereafter be celebrated under the contract from time to time in
effect between Locals 32B and 32J of the Buildings’ Service Employees Union
AFL-CIO (and successor thereto) and the Real Estate Advisory Board, Inc. (and
any successor thereto) or on which first class office buildings in Manhattan are
now or are hereafter closed. Landlord will clean the Premises in accordance with
the specifications attached hereto as Exhibit D provided the same are kept in
order by Tenant, except any private/executive bathrooms and/or any portions of
the Premises which may be used for the preparation, dispensing or consumption of
food or beverages or for storage, shipping room, classroom or similar purposes
or for the operation of computer, data processing or similar equipment, all of
which portions Tenant shall cause to be kept clean at Tenant’s own expense.

Section 17.02 Landlord shall, through the air conditioning system, furnish to,
and distribute in, the Premises air conditioning during Business Hours during
the months of June, July, August and September when in the judgment of Landlord
it may be required for the comfortable occupancy of the Premises by Tenant and
during Business Hours during other months of the year ventilate the Premises;
provided, however, that Landlord shall not be liable for uncomfortable
conditions in the Premises if the cause of the uncomfortable conditions is due
to the fact that Tenant’s cooling/heating needs are over and above the
capacity/specifications of the Building’s heating, ventilation and air
conditioning (HVAC) system attached hereto as Exhibit C. Tenant agrees to lower
and close the blinds when necessary because of the sun’s position whenever said
HVAC system is in operation, and Tenant agrees at all times to cooperate fully
with Landlord and to abide by all the regulations and requirements which
Landlord

 

31



--------------------------------------------------------------------------------

may prescribe for the proper functioning and protection of said HVAC system. In
addition to any and all other rights and remedies which Landlord may invoke for
any violation by Tenant of this Article 17, Landlord may, so long as such
violation continues, discontinue the furnishing of such HVAC service without any
diminution or abatement of rent or other compensation to Tenant whatsoever.
Landlord shall at all times have free and unrestricted access to any and all
HVAC facilities in the Premises.

Section 17.03 Landlord will, when and to the extent reasonably requested by
Tenant furnish freight elevator or additional elevator, HVAC, or cleaning
services (collectively “Additional Services”) upon such terms and conditions as
shall be determined by Landlord in its sole discretion; and Tenant shall pay to
Landlord promptly on demand as additional rent Landlord’s charge for such
Additional Services. Landlord shall not be required to furnish, and Tenant shall
not be entitled to receive, any Additional Services during any period wherein
Tenant shall be in default in the payment of Fixed Rent or additional rent as
specified in this Lease beyond the expiration of any applicable notice and cure
period. Without limiting the generality of the immediately preceding sentence,
Tenant shall pay to Landlord Landlord’s charge for (a) any cleaning of the
Building or any part thereof required because of the carelessness or
indifference of Tenant or the cleaning of any stains from floors or walls caused
by any food or beverages, (b) any cleaning done at the request of Tenant of any
portions of the Premises which may be used for private/executive bathrooms
and/or the preparation, dispensing or consumption of food or beverages or for
storage, shipping room, classroom or similar purposes or for the operation of
computer, data processing or similar equipment, and (c) the removal of any of
Tenant’s refuse and rubbish from the Building, except refuse and rubbish arising
from ordinary cleaning by Landlord as specified in Section 17.01 hereof. Tenant
shall pay to Landlord an amount equal to any increase in the cost to Landlord
for cleaning the Premises if such increase shall be due to (i) the use of the
Premises by Tenant during hours other than Business Hours or (ii) the
installation in the Premises, at the request of or by Tenant, of any items,
materials or finishes other than those which are of the standard adopted by
Landlord for the Building or which may require additional or special care.
Tenant understands that all (i) deliveries and removals of construction tools,
materials, equipment etc. in connection with Tenant’s Changes or surrender of
the Premises and/or (ii) deliveries and removals of furniture and personal
property in connection with Tenant’s move-in to and vacating of the Premises,
shall be done during non-Business Hours. Subject to mutually agreeable
scheduling and Building rules and regulations, Tenant

 

32



--------------------------------------------------------------------------------

shall be entitled to receive up to eight (8) hours of free overtime freight
elevator service (including loading dock security required in connection
therewith) for Tenant’s initial move-in only. Tenant agrees at all times to
exclusively utilize the rubbish contractor which Landlord from time to time
designates as the Building’s rubbish contractor.

Section 17.04 At any time or times all or any of the elevators in the Building
may, at the option of Landlord, be manual and/or automatic elevators, and
Landlord shall be under no obligation to furnish an elevator operator for any
automatic elevator. If Landlord shall at any time or times furnish any elevator
operator for any automatic elevator, Landlord may discontinue furnishing such
elevator operator without any diminution, reduction or abatement of rent.

Section 17.05 Landlord reserves the right, without liability to Tenant and
without constituting any claim of constructive eviction, to stop or interrupt
any HVAC, elevator, escalator, lighting, gas, steam, plumbing, power,
electricity, water, condenser water, cleaning or other service and to stop or
interrupt the use of any Building facilities at such times as may be necessary
and for as long as may reasonably be required by reason of accidents, strikes,
or the making of repairs, alterations or improvements, or inability to secure a
proper supply of fuel, gas, steam, water, electricity, labor or supplies, or by
reason of any other similar or dissimilar cause beyond the reasonable control of
Landlord. No such stoppage or interruption shall entitle Tenant to any
diminution or abatement of rent or other compensation nor shall this Lease or
any of the obligations of Tenant be affected or reduced by reason of any such
stoppage or interruption; provided, however, if the entire Premises or any
substantial portion thereof shall be rendered untenantable or inaccessible for a
period in excess of seven (7) consecutive business days by reason of any
circumstance within Landlord’s reasonable control, then Tenant shall, as its
sole and exclusive remedy, be entitled to an abatement of the Fixed Rent and
Article 26 additional rent payable hereunder (on a prorata square foot basis)
commencing on the eighth (8th)) business day and continuing until the day upon
which the entire Premises or the substantial portion of the Premises, as the
case may be, becomes tenantable/accessible; provided, further, if the entire
Premises or any substantial portion thereof shall be rendered untenantable or
inaccessible for a period in excess of twenty (20) consecutive business days by
reason of any circumstance beyond Landlord’s reasonable control, then Tenant
shall, as its sole and exclusive remedy, be entitled to an abatement of the
Fixed Rent and Article 26 additional rent payable hereunder (on a prorata square
foot basis) commencing on the twenty-first (21st)

 

33



--------------------------------------------------------------------------------

business day and continuing until the day upon which the entire Premises or the
substantial portion of the Premises, as the case may be, becomes
tenantable/accessible. Tenant shall not be entitled to the abatement provided in
this Section 17.05 at any time (and for the length of time) that Tenant is in
default beyond any applicable cure period of any of the terms or conditions of
this Lease and/or if Tenant’s breach of this Lease, negligence or willful
misconduct caused the circumstances which gave rise to the inaccessibility or
untenantability. Landlord agrees to make reasonable efforts to limit the
duration of any such stoppage or interruption but shall not be required to
perform the same on an overtime or premium pay basis.

Section 17.06 Tenant acknowledges that the operation of elevators and HVAC
equipment will cause some vibration, noise, heat or cold which may be
transmitted to other parts of the Building and Premises. Landlord shall be under
no obligation to endeavor to reduce such vibration, noise, heat or cold beyond
what is customary in current good building practice for buildings of the same
first-class nature as the Building in the midtown area of the Borough of
Manhattan.

Section 17.07 Use of the term “Building Standard” or similar terminology in this
Lease or in the exhibits attached hereto, shall mean Landlord’s standard
criteria, requirements or specifications (qualitatively based or quantitatively
based) used in connection with maintenance, work or improvements in the
Building.

ARTICLE 18

Lease Contains All Agreements—No Waivers

Section 18.01 This Lease contains all the covenants, agreements, terms,
provisions and conditions relating to the leasing of the Premises hereunder, and
Tenant acknowledges that neither Landlord nor Landlord’s agents have made, and
Tenant in executing and delivering this Lease is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same may expressly be set forth in this Lease.

Section 18.02 The failure of Landlord to insist in any instance upon the strict
performance of any provision of this Lease or to exercise any election herein
contained shall not be construed as a waiver or relinquishment for the future of
such provision or election, but the same shall continue and remain in full force
and effect. No waiver or modification by either party

 

34



--------------------------------------------------------------------------------

of any provision of this Lease or other right or benefit shall be deemed to have
been made unless expressed in writing and signed by the party against whom
enforcement is sought. No surrender of the Premises or of any part thereof or of
any remainder of the term of this Lease shall be valid unless accepted by
Landlord in writing. Any claim which Tenant may have against Landlord for
default in performance of any of the obligations herein contained to be kept and
performed by Landlord shall be deemed waived by Tenant unless such claim is
asserted by written notice to Landlord within ninety (90) days after the
commencement of the alleged default. Any breach by Tenant of any provision of
this Lease shall not be deemed waived by (a) the receipt and retention by
Landlord of Fixed Rent or additional rent from anyone other than Tenant or
(b) the acceptance of such other person as a tenant or (c) a release of Tenant
from the further performance by Tenant of the provisions of this Lease or
(d) the receipt and retention by Landlord of Fixed Rent or additional rent with
knowledge of the breach of any provision of this Lease. No payment by Tenant or
receipt or retention by Landlord of a lesser amount than any Fixed Rent or
additional rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as such rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided. No executory agreement hereafter made
between Landlord and Tenant shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this Lease, in whole
or in part, unless such executory agreement is in writing, refers expressly to
this Lease and is signed by the party against whom enforcement of the change,
modification, waiver, release, discharge or termination or effectuation of the
abandonment is sought.

ARTICLE 19

Parties Bound

Section 19.01 The covenants, agreements, terms, provisions and conditions of
this Lease shall bind and benefit the respective successors, assigns and legal
representative of the parties hereto with the same effect as if mentioned in
each instance where a party hereto is named or referred to, except that no
violation of the provisions of Article 25 hereof shall operate to vest any
rights in any successor, assignee or legal representative of Tenant and that the
provisions of this Article 19 shall not be construed as modifying the conditions
of

 

35



--------------------------------------------------------------------------------

limitation contained in Article 12 hereof. It is understood and agreed, however,
that the covenants and obligations on the part of Landlord under this Lease
shall not be binding upon Landlord herein named with respect to any period
subsequent to the transfer of its interest in the Building, that in the event of
such a transfer said covenants and obligations shall thereafter be binding upon
each transferee of such interest of Landlord herein named, but only with respect
to the period ending with a subsequent transfer of such interest, and that a
lease of the entire interest shall be deemed a transfer within the meaning of
this Article 19.

Section 19.02 If Tenant is or becomes a partnership (or is or becomes comprised
of two (2) or more persons, individually and/or as co-partners of a partnership)
or if Tenant’s interest in this Lease shall be assigned to a partnership (or to
two (2) or more persons, individually and/or as co-partners of a partnership)
(any such partnership and such persons are referred to in this Section as
“Partnership Tenant”), the following provisions of this Section shall apply to
such Partnership Tenant: (a) the liability of each of the parties comprising
Partnership Tenant shall be joint and several, and (b) each of the parties
comprising Partnership Tenant hereby consents in advance to, and agrees to be
bound by, any written instrument which may hereafter be executed, changing,
modifying or discharging this Lease, in whole or in part, or surrendering all or
any part of the Premises to Landlord or renewing or extending this Lease and by
any notices, demands, requests or other communications which may hereafter be
given, by Partnership Tenant or by any of the parties comprising Partnership
Tenant, and (c) any bills, statements, notices, demands, requests or other
communications given or rendered to Partnership Tenant or to any of the parties
comprising Partnership Tenant shall be deemed given or rendered to Partnership
Tenant and to all such parties and shall be binding upon Partnership Tenant and
all such parties, and (d) if Partnership Tenant shall admit new partners, all of
such new partners shall, by their admission to Partnership Tenant, be deemed to
have assumed performance of all the terms, covenants and conditions of this
Lease on Tenant’s part to be observed and performed, and (e) Partnership Tenant
shall give prompt notice to Landlord of the admission of any such new partners,
and upon demand of Landlord, shall cause each such new partner to execute and
deliver to Landlord an agreement in form satisfactory to Landlord, wherein each
such new partner shall assume performance of all of the terms, covenants and
conditions of this Lease on Tenant’s part to be observed and performed (but
neither Landlord’s failure to request any such agreement nor the failure of any
such new partner to execute or deliver any such agreement to Landlord shall
vitiate the provisions of subdivision (d) of this Section).

 

36



--------------------------------------------------------------------------------

Section 19.03 If Tenant is or becomes a professional corporation or if Tenant is
or becomes a Partnership Tenant which contains professional corporations as
partners, then the shareholders of such professional corporation and/or the
shareholder of any professional corporation which is a partner of a Partnership
Tenant, as the case may be, shall have joint and several personal liability for
the full performance of the terms and conditions of this Lease. Tenant shall,
from time to time and within five (5) days after Landlord makes a request
therefor, cause (i) each shareholder of Tenant, if Tenant is a professional
corporation and/or (ii) the shareholder of any professional corporation which is
a partner of a Partnership Tenant to execute such documents as Landlord requires
to create and confirm the personal liability of such shareholder(s).

Section 19.04 If Tenant is a limited liability company/partnership, then the
members/partners of such limited liability company/partnership, shall have joint
and several personal liability for the full performance of the terms and
conditions of this Lease. Tenant shall, from time to time and within five
(5) days after Landlord makes a request therefor, cause each member/partner of
Tenant (and if a member/partner is a professional corporation or similar entity
Tenant shall cause the shareholder/equity holder thereof) to execute such
documents as Landlord requires to create and confirm the personal liability of
such member(s)/shareholder
(s)/equity holder(s).

ARTICLE 20

Curing Tenant’s Defaults—Additional Rent

Section 20.01 If Tenant shall default in the keeping, observance or performance
of any provision or obligation of this Lease, Landlord, without thereby waiving
such default, may perform the same for the account (and Tenant shall pay
Landlord’s charge therefor) of Tenant, without notice in a case of emergency and
in any other case if such default continues after fourteen (14) days from the
date of the giving by Landlord to Tenant of written notice of intention so to
do. Bills for any expense incurred or charged by Landlord in connection with any
such performance by Landlord for the account of Tenant, and bills for all costs,
charges, expenses and disbursements of every kind and nature whatsoever,
including, but not limited to, reasonable counsel fees and disbursements,
involved in collecting or endeavoring to collect the Fixed Rent or additional
rent or other

 

37



--------------------------------------------------------------------------------

charge or any part thereof or enforcing or endeavoring to enforce any rights
against Tenant, under or in connection with this Lease, or pursuant to law,
including (without being limited to) any such cost, expense and disbursement
involved in instituting and prosecuting any action or proceeding (including any
summary dispossess proceeding), as well as bills for any property, material,
labor or services provided, furnished or rendered, or caused to be provided,
furnished, or rendered, by Landlord to Tenant including (without being limited
to) electric lamps and other equipment, construction work done for the account
of Tenant, water, towel and other services, as well as for any charges for any
additional elevator, heating, air conditioning or cleaning services incurred
under Article 17 hereof and any charges for other similar or dissimilar services
incurred under this Lease, may be sent by Landlord to Tenant monthly, or
immediately, at Landlord’s option, and shall be due and payable within fourteen
(14) days after demand as additional rent under this Lease. If any Fixed Rent,
additional rent or any other costs, charges, expenses or disbursements payable
under this Lease by Tenant to Landlord are not paid within five (5) days after
the same is due, the same shall bear interest at the rate of one and one-half
percent (1 1 /2%) per month or the maximum rate permitted by law, whichever is
less, from the due date thereof until paid and the amount of such interest shall
be additional rent. Tenant shall pay to Landlord the greater of (i) One Hundred
and 00/100 Dollars ($100.00) or (ii) five percent (5%) of the delinquent amount
for each notice of late payment or non-payment sent by Landlord to Tenant which
results from Tenant’s failure to make timely payments of any items of Fixed Rent
or additional rent.

Section 20.02 In the event that Tenant is in arrears in payment of Fixed Rent or
additional rent or any other charge, Tenant waives Tenant’s right, if any, to
designate the items against which any payments made by Tenant are to be
credited, and Tenant agrees that Landlord may apply any payments made by Tenant
to any items Landlord sees fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items against which any such payments
shall be credited. Landlord reserves the right, without liability to Tenant
without constituting any claim of constructive eviction, to suspend furnishing
or rendering to Tenant any overtime/overstandard property, material, labor,
utility or other service, wherever Landlord is obligated to furnish or render
the same at the expense of Tenant, in the event that (but only so long as)
Tenant is in arrears in paying Fixed Rent or additional rent due under this
Lease. In addition, Landlord may (without releasing Tenant from any liability
under this Lease) suspend furnishing to Tenant freight elevator service at the
time Tenant desires or is obligated to vacate or remove any property from the
Premises in the event that Tenant is in arrears in paying any Fixed Rent or
additional rent due under this Lease.

 

38



--------------------------------------------------------------------------------

ARTICLE 21

Inability to Perform

Section 21.01 This Lease and the obligations of Tenant to pay rent hereunder and
perform all the other covenants, agreements, terms, provisions and conditions
hereunder on the part of Tenant to be performed shall in no way be affected,
impaired or excused because Landlord is unable to fulfill any of its obligations
under this Lease or is unable to supply or is delayed in supplying any service
expressly or implicitly to be supplied or is unable to make or is delayed in
making any repairs, replacements, additions, alterations or decorations or is
unable to supply or is delayed in supplying any equipment or fixtures if
Landlord is prevented or delayed from so doing by reason of accidents,
emergencies, acts of God, acts of war, acts of third parties, strikes or labor
troubles or any other similar or dissimilar cause whatsoever beyond Landlord’s
reasonable control, including, but not limited to, governmental preemption in
connection with a national emergency or by reason of any rule, order or
regulation of any department or subdivision thereof of any governmental agency
or by reason of the conditions of supply and demand which have been or are
affected by war, hostilities or other similar or dissimilar emergency. If this
Lease specifies a time period for the performance of an obligation by Landlord,
that time period shall be extended by the period of delay caused by any of the
aforementioned causes beyond Landlord’s reasonable control.

ARTICLE 22

Adjacent Excavation—Shoring

Section 22.01 If an excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter upon the
Premises for the purpose of doing such work as said person shall deem necessary
or desirable to preserve the Building from injury or damage and to support the
same by proper foundations without any claim for damages or indemnity against
Landlord, or diminution or abatement of rent.

 

39



--------------------------------------------------------------------------------

ARTICLE 23

Article Headings

Section 23.01 The Article headings of this Lease are for convenience only and
are not to be considered in construing the same.

ARTICLE 24

Electricity and Water

Section 24.01 (a) For the purpose of this Article, the term “Electric Rate”
shall mean an amount equal to the actual cost to Landlord, including all
applicable taxes, demand charges, fuel factors, transfer adjustment factors, or
any other charges of the utility, of all electricity purchased for the Building
plus five percent (5%) of the total amount thereof as an administrative charge
to Landlord. Effective as of the Term Commencement Date, Tenant agrees to pay to
Landlord or Landlord’s designated agent charges for electric current consumed by
Tenant as determined by Landlord’s electric consultant in accordance with
Section 24.03 below. Bills therefore computed using the Electric Rate shall be
rendered at such times as Landlord may elect based upon estimates of Landlord’s
electric consultant which may be made from time to time as Landlord deems
necessary. Until such time as Landlord’s electrical consultant first makes its
estimate as aforesaid, Tenant shall pay as its electricity charge hereunder the
sum of $15,318.00 per annum (Base Charge) which shall be payable in equal
monthly installments, together with the Tenant’s payments of Fixed Rent
hereunder, on the first day of each calendar month. In the event Landlord’s
consultant shall determine that Tenant’s electricity charge should exceed the
Base Charge (due to an increase in either Electric Rate or Tenant’s
consumption), Tenant’s electricity charge hereunder shall be adjusted
retroactively at such time as Landlord’s electric consultant’s determination is
made. Any deficiency for such prior period shall be payable upon demand. If, at
any time after the date hereof, the Electric Rate shall be increased or
decreased, then effective as of the date of such change, Tenant’s electricity
charge hereunder shall be increased or decreased by the same percentage as that
by which the Electric Rate is increased or decreased. In no event shall the
electricity charge payable by Tenant hereunder be lower than the Base Charge.
Tenant shall permit Landlord’s electric consultant to make surveys in the
Premises (and Tenant shall cooperate with such consultant in providing any
information required by the consultant) from time to time during normal business
hours regarding the electrical equipment and fixtures and the use of electric
current therein, but such consultant will endeavor to minimize the disruption of
Tenant’s business.

 

40



--------------------------------------------------------------------------------

(b) Effective as of the Term Commencement Date, Tenant shall also pay Landlord
for electric current furnished for Tenant’s server equipment, trading desk and
the existing 4.92 ton supplemental air conditioning unit, as measured by a meter
currently located in the IT room within the Premises. Tenant shall pay for such
electric current, as additional rent and at the times the Base Charge is payable
hereunder, based on such meter readings plus a five percent (5%) administrative
charge to Landlord and all applicable taxes thereon as billed by Landlord.

Section 24.02 Tenant covenants and agrees that at no time will the connected
electrical load in the Premises exceed six (6) watts per usable square foot
which six (6) watts are to be used only for Tenant’s lighting, supplemental air
conditioning and any other power requirements, but not the Building’s air
conditioning or other base Building systems. Landlord shall furnish and install,
at Tenant’s expense, all replacement lighting tubes, lamps, bulbs and ballasts
required in the Premises.

Section 24.03 Landlord, at its option, may at any time or from time to time
cause a survey to be made by an electric consultant selected by Landlord of the
electric lighting and power load in the Premises to determine the average
monthly consumption therein, such determination to take into account, among
other things, the special energy requirements of Tenant and whether Tenant is
utilizing electric energy at times other than Business Hours. The cost of each
such survey shall be borne by Tenant. The determination of Landlord’s consultant
as to any adjustment shall be conclusive and binding upon the parties unless
within thirty (30) days after Landlord notifies Tenant in writing of the results
of such survey or of a determination by Landlord’s consultant, Tenant, upon
written notice to Landlord given within such thirty (30) day period, promptly
causes a like survey, inspection and determination to be made by an independent
electrical engineer or consultant selected by Tenant and paid solely by Tenant.
Upon completion of Tenant’s survey or determination, Tenant shall notify
Landlord of the results of such determination and deliver a copy thereof to
Landlord. If such determination differs from that made by the consultant
selected by Landlord by more than five percent (5%), the matter shall be
referred for resolution to the two experts or consultants selected,
respectively, by Landlord and Tenant. If such determination differs by five
percent (5%) or less, the determination of Landlord’s consultant shall be
conclusive and

 

41



--------------------------------------------------------------------------------

binding upon the parties. If the two engineers or consultants shall not reach
unanimous agreement within thirty (30) days after the matter is referred to them
for resolution, then the two shall appoint a third independent electrical
engineer or consultant, and the three engineers or consultants shall determine
the matter submitted to them; provided, however, that if the two engineers or
consultants are unable to agree upon the appointment of a third engineer or
consultant within fifteen (15) days after they become obligated so to do, the
parties shall apply to the American Arbitration Association in New York, New
York, for the appointment of such engineer or consultant. A decision of a
majority of said engineers or consultants shall be final and binding upon
Landlord and Tenant. All costs and expenses incurred in connection with the
third engineer or consultant shall be paid equally by the parties. Any such
increase under this Section 24.03 resulting from any survey of Landlord’s
electric consultant shall be effective as of the date of the determination of
such consultant and Tenant shall pay such charges and payments as would be due
hereunder if Landlord’s electric consultant’s determination were correct without
prejudice to Tenant’s position. In the event it is finally determined that there
has been an overpayment by Tenant, such overpayment shall be credited against
future rent payments due from Tenant under the Lease and in the event of an
underpayment, the amount of such underpayment by Tenant shall be paid by Tenant
to Landlord within fourteen (14) days after such determination is made.

Section 24.04 Tenant’s use of electric energy in the Premises and/or the
Building’s telephone network shall not at any time exceed the capacity of any of
the equipment in or otherwise serving the Premises. In order to ensure that such
capacities are not exceeded and to avert possible adverse effect upon the
Building’s electric service and/or the Building’s telephone network, Tenant
shall not, without Landlord’s prior consent in each instance (i) connect any
fixtures, appliances or equipment to the Building’s electric distribution system
or make any alteration or addition to the electric system of the Premises
existing on the Term Commencement Date other than typewriters, desk-top personal
computers, lamps, desk calculators, photocopier and similar small office
appliances or (ii) connect any telecommunication devices to the Building’s
telephone network in excess of that which an ordinary office installation would
connect. Should Landlord grant such consent(s), all additional risers or other
equipment required therefor shall be provided by Landlord and Landlord’s charge
therefor (as well as any charge for any future maintenance or repair thereof)
shall be paid by Tenant to Landlord within fourteen (14) days after demand. In
the event that prior to Tenant’s installation of its

 

42



--------------------------------------------------------------------------------

telephone/communications riser Landlord installs a telephone/communications
riser which Landlord is willing to permit Tenant to utilize, then Tenant shall
pay to Landlord, within thirty (30) days after request is made therefor, an
amount equal to the costs which Tenant would have otherwise incurred had Tenant
installed its own telephone/communications riser.

Section 24.05 Landlord reserves the right to discontinue furnishing electric
energy to Tenant in the Premises at any time upon not less than 90 days’ notice
to Tenant. If Landlord exercises such right, this Lease shall continue in full
force and effect and shall be unaffected thereby, except that from and after the
effective date of such termination Landlord shall not be obligated to furnish
electric energy to Tenant and Tenant shall not be obligated to pay Landlord for
any electric energy furnished to the Premises. If Landlord so discontinues
furnishing electric energy to Tenant, Tenant shall arrange to obtain electric
energy directly from the public utility company furnishing electric energy to
the Building. Such electric energy may be furnished to Tenant by means of the
then existing building system feeders, risers and wiring to the extent that the
same are available, suitable and safe for such purpose. All meters and
additional panel boards, feeders, risers, wiring and other conductors and
equipment which may be required to obtain electric energy directly from such
public utility company shall be furnished and installed by Landlord and Tenant
shall pay to Landlord Landlord’s charge therefor. If Landlord shall hereafter
furnish electric energy on a submetering basis pursuant to Section 24.08
Landlord likewise reserves the right to discontinue such service and to require
Tenant to obtain electric energy from the public utility then furnishing such
energy to the Building, subject to the provisions hereinabove set forth in this
Section.

Section 24.06 Where water is furnished to the Premises by Landlord for purposes
other than for (i) normal office use, (ii) Landlord’s air conditioning equipment
during Business Hours, and (iii) drinking, lavatory or toilet facilities in the
core area of the Premises, Tenant shall pay a reasonable amount for the same and
for any required pumping and heating thereof as well as any taxes, sewer rents
or other charges which may be imposed by the city or other governmental
authority or agency thereof based on the quantity of water so used by Tenant. In
no event shall Landlord be obligated to provide hot water to the Premises.
Tenant shall also pay to Landlord on demand, as additional rent, Landlord’s then
existing Building Standard charge, plus any taxes or other charges which may be
imposed by any governmental authority thereon, for 4.92 tons per annum of
condenser water to be supplied by Landlord, for the existing supplemental (above
Building Standard) air conditioning units servicing the Premises. There should
be no tap-in charge for such existing 4.92 tons of condenser water.

 

43



--------------------------------------------------------------------------------

Section 24.07 Subject to Section 17.05, Landlord shall in no way be liable or
responsible to Tenant for any loss or damage or expense which Tenant may sustain
or incur by reason of any failure, inadequacy or defect in the character,
quantity or supply of electricity, water or telephone network access and/or
service furnished to the Premises.

Section 24.08 Landlord may, if done on a reasonably uniform basis and at any
time during the term hereof, upon not less than thirty (30) days prior notice to
Tenant, change the method of furnishing electricity to the Premises from the
basis then in effect to a submetering basis. If Landlord elects to furnish
electricity to the Premises on a submetering basis, then, effective as of the
date (herein called the “Submetering Conversion Date”) on which Landlord begins
to furnish electric energy to the Premises on a submetering basis:

(a) Landlord shall furnish electric energy to the Premises for the purposes
permitted under this Lease and Tenant shall purchase the same from Landlord at
the rates, charges and terms from time to time paid or payable by Landlord to
purchase electric energy from the public utility, plus an five percent (5%) of
the total amount thereof administrative charge, provided that the same shall not
be in excess of those allowable under law, as applied to the electric energy
consumed in the Premises, as measured by a meter or meters, maintained and
installed by Landlord at Landlord’s expense (which installation may include the
addition of, or the modification of the existing, risers, feeders, wiring and
other conductors and equipment, any and all of which shall be paid for by
Landlord) at such location or locations as Landlord shall determine, it being
understood that the meters so installed may include a meter relating to the
demand factor aspect of such consumption of electric energy.

(b) Tenant shall pay Landlord, as additional rent, the amounts from time to time
billed by Landlord pursuant to the provisions hereof for the electric energy
consumed in the Premises; each such bill to be paid within fourteen (14) days
after the same has been rendered. Where more than one meter shall measure the
electric energy consumed in the Premises, the amount consumed, as measured by
each meter, may be computed and billed separately in accordance with the
provisions hereof. If any tax is imposed upon Landlord’s receipts from the sale
or resale of electric energy to Tenant under federal, state, municipal or other
law, such tax may, to the extent permitted by law, be passed on by Landlord to
Tenant and be included, as additional rent, in the bills payable by Tenant
hereunder.

 

44



--------------------------------------------------------------------------------

(c) If any bill rendered by Landlord is not paid within the period hereinabove
specified, subject to a ten (10) day notice and cure, Landlord may without
further notice discontinue the furnishing of electric energy to the Premises
without releasing Tenant from any liability under this Lease and without
Landlord or any agent of Landlord incurring any liability for any loss or damage
sustained by Tenant by reason of such discontinuance of electrical service.

Section 24.09 Tenant shall pay to Landlord, as additional rent, the amounts from
time to time billed by Landlord pursuant to the provisions hereof, each such
bill to be paid within fourteen (14) days after the same has been rendered. If
any tax is imposed upon Landlord’s receipts from the sale or resale of electric
energy to Tenant under federal, state, municipal or other law, such tax may, to
the extent permitted by law, be passed on by Landlord to Tenant and be included
as additional rent, in the bills payable by Tenant hereunder.

Section 24.10 Notwithstanding anything contained in this Article 24 to the
contrary (a) if the law or utility servicing the Building requires Tenant to
convert the method by which it receives electricity, then the cost to so convert
shall be paid by Tenant and (b) if the conversion is required by Landlord and
not the law or the utility servicing the Building, then the cost to so convert
shall be split equally between Landlord and Tenant.

Section 24.11 Tenant acknowledges that Landlord may now, or in the future, have
the right to select the entity or entities which will provide electrical power
to the Building (including, the Premises). Landlord shall have the right, in its
sole discretion, to select any entity or entities which it desires to have as
the electrical service provider to the Building (including, the Premises) and
Tenant shall not have the right to select the same or participate in the
selection of the same except and unless applicable law requires that Tenant have
any such right(s) (and then only to the extent applicable law requires).

 

45



--------------------------------------------------------------------------------

ARTICLE 25

Assignment, Mortgaging, Subletting, Etc.

Section 25.01 Tenant shall not, whether directly, indirectly, voluntarily,
involuntarily, or by operation of law or otherwise (a) assign or otherwise
transfer this Lease or the term and estate hereby granted or any interest herein
or offer or advertise to do so, (b) sublet the Premises or any part thereof, or
offer or advertise to do so, or allow the same to be used, occupied or utilized
by anyone other than Tenant, or (c) mortgage, pledge, encumber, grant a security
interest in or otherwise hypothecate this Lease or the Premises or any interest
therein or any part thereof in any manner whatsoever, without in each instance
obtaining the prior written consent of Landlord.

Section 25.02 If Tenant is a corporation, partnership or other entity, the
provisions of subdivision (a) of Section 25.01 shall apply to (i) a transfer of
any percentage interest of the stock or beneficial ownership interest, as the
case may be, of Tenant (at any level and however accomplished, whether in a
single transaction or in a series of related or unrelated transactions); (ii) a
transfer by operation of law or otherwise, of Tenant’s interest in this Lease;
and/or (iii) any increase in the amount of issued and/or outstanding shares of
capital stock of any corporate Tenant (or partnership interests of any
partnership Tenant) and/or the creation of one or more additional classes of
capital stock of any corporate Tenant (or partnership interests of any
partnership Tenant) (however accomplished, whether in a single transaction or in
a series of related or unrelated transactions), with the result that the Tenant
shall no longer be controlled by the beneficial and record owners of the capital
stock of such corporate Tenant (or partnership interests in the case of a
partnership) as of the date Tenant executed this Lease. Notwithstanding the
above, the provisions of subdivision (a) of Section 25.01 shall not apply to
transactions with a corporation or other entity into or with which Tenant is
merged or consolidated or to which all or substantially all of Tenant’s assets
are transferred, provided that in any of such events the successor to Tenant has
a net worth computed in accordance with generally accepted accounting principles
equal to or greater than the net worth of Tenant immediately prior to such
merger, consolidation or transfer and Tenant is ultimately controlled by the
same persons who controlled Tenant immediately prior to such merger,
consolidation or transfer and Tenant provides Landlord with satisfactory
evidence of the same at least thirty (30) days prior to such merger,
consolidation or asset transfer; provided, however, this exception shall not
apply in the situation where Tenant is a shell corporation (i.e., either Tenant
has no or minimal assets or all or substantially all of Tenant’s assets are
located at the Premises and it derives all or substantially all of its income
from operations at the Premises). In the event that Tenant is a shell
corporation, any such merger, consolidation or asset transfer shall be subject
to Section 25.01. Notwithstanding anything contained in this Article 25 to

 

46



--------------------------------------------------------------------------------

the contrary, HUDSON SECURITIES, INC. (“HS”) may assign this Lease and/or
sublease the Premises or any portion thereof to any entity which controls HS, HS
controls and/or is under common control with HS, without having to obtain
Landlord’s prior written consent (and shall not be subject to Section 25.06)
provided that (a) HS is not in default of any of the terms or conditions of this
Lease at the time of the making of such assignment or sublease or the time such
assignment or sublease is to take effect or commence, as the case may be, (b) HS
provides Landlord with fourteen (14) business days’ prior written notice thereof
along with a fully executed copy of the assignment or sublease, (c) HS provides
Landlord, from time to time (initially as well as any time thereafter), within
five (5) business days’ after Landlord requests the same, such evidence and/or
affidavits as Landlord may require in order to confirm whether the
above-described control test is satisfied, (d) HS and the assignee or subtenant,
as the case may be, executes Landlord’s then standard form of consent to
assignment or sublease, as the case may be, and Tenant reimburses Landlord for
Landlord’s legal and administrative fees in connection therewith and (e) said
assignee or subtenant continues at all times thereafter to satisfy the
above-described control test.

Section 25.03 If this Lease be assigned, whether or not in violation of the
provisions of this Lease, Landlord may, after default by Tenant, and expiration
of Tenant’s time to cure such default, collect rent from the assignee. If the
Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this Lease, Landlord may, after
default by Tenant, and expiration of Tenant’s time to cure such default, collect
rent from the subtenant or occupant. In either event, Landlord may apply the net
amount collected to the Fixed Rent and additional rent herein reserved, but no
such assignment, subletting, occupancy or collection shall be deemed a waiver of
any of the provisions of Section 25.01, or the acceptance of the assignee,
subtenant or occupant as tenant, or as a release of Tenant from the performance
by Tenant of Tenant’s obligations under this Lease. The consent by Landlord to
assignment, mortgaging, subletting or use or occupancy by others shall not in
any way be considered to relieve Tenant from obtaining the express written
consent of Landlord to any other or further assignment, mortgaging, subletting
or use or occupancy by others not expressly permitted by this Article.
References in this Lease to use or occupancy by others, that is anyone other
than Tenant, shall not be construed as limited to subtenants and those claiming
under or through subtenants but as including also licensees and others claiming
under or through Tenant, immediately or remotely.

 

47



--------------------------------------------------------------------------------

Section 25.04 Any assignment or transfer, whether made with or without
Landlord’s consent pursuant to Section 25.01 or Section 25.02, shall be made
only if, and shall not be effective until, the assignee shall execute,
acknowledge and deliver to Landlord an agreement in form and substance
satisfactory to Landlord whereby the assignee shall assume the obligations of
this Lease on the part of Tenant to be performed or observed and whereby the
assignee shall agree that the provisions in Section 25.01 shall, notwithstanding
such assignment or transfer, continue to be binding upon it in respect of all
future assignments and transfers. Tenant covenants that, notwithstanding any
assignment or transfer (including by way of asset transfer), whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
Fixed Rent and/or additional rent by Landlord from an assignee, transferee, or
any other party, Tenant shall remain fully liable for the payment of the Fixed
Rent and additional rents and for the other obligations of this Lease on the
part of Tenant to be performed or observed.

Section 25.05 The joint and several liability of Tenant and any immediate or
remote successor-in-interest of Tenant and the due performance of the
obligations of this Lease on Tenant’s part to be performed or observed shall not
be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time of, or modifying any of the
obligations of, this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.

Section 25.06 Notwithstanding anything contained to the contrary in Sections
25.01 or 25.02 of this Article, if Tenant shall at any time or times during the
term of this Lease desire to assign this Lease (other than an assignment to be
made pursuant to the second sentence in Section 25.02) or sublet all or part of
the Premises, Tenant shall give notice thereof to Landlord, which notice shall
be accompanied by (a) a conformed or photostatic copy of the proposed assignment
or sublease, the effective or commencement date of which shall be at least
forty-five (45) days after the giving of such notice, (b) a statement setting
forth in reasonable detail the identity of the proposed assignee or sub-tenant,
the nature of its business and its proposed use of the Premises, and (c) current
financial information with respect to the proposed assignee or subtenant,
including without limitation, its most recent financial report. Such notice
shall be deemed an offer from Tenant to Landlord whereby Landlord (or Landlord’s
designee) may, at its option, (i) sublease such space from Tenant upon the terms
and conditions herein set forth (if the proposed transaction is a sublease of
part of the Premises for a term, including renewal options, which

 

48



--------------------------------------------------------------------------------

does not extend into the last two years of the Lease), (ii) terminate this Lease
(if the proposed transaction is an assignment or a sublease of all the
Premises), or (iii) terminate this Lease with respect to the space covered by
the proposed sublease (if the proposed transaction is a sublease of part of the
Premises other than a sublease referred to in clause (i) hereof). Said option
may be exercised by Landlord by notice to Tenant at any time within forty-five
(45) days after such notice has been given by Tenant to Landlord; and during
such forty-five (45) day period Tenant shall not assign this Lease or sublet
such space to any person.

Section 25.07 If Landlord exercises its option to terminate this Lease in the
case where Tenant desires either to assign this Lease or sublet all the
Premises, then, the Expiration Date shall be the date that such assignment or
sublet was to be effective or commence, as the case may be.

Section 25.08 If Landlord exercises its option to terminate this Lease in part,
in any case where Tenant desires to sublet part of the Premises, then, (a) the
Expiration Date with respect to such part of the Premises shall be the date that
the proposed sublease was to commence; (b) from and after such Expiration Date
the Fixed Rent and additional rent shall be adjusted, based upon the proportion
that the rentable area of the Premises remaining bears to the total rentable
area of the Premises; and (c) Tenant shall pay to Landlord, upon demand,
Landlord’s out of pocket costs for physically separating such part of the
Premises from the balance of the Premises.

Section 25.09 If Landlord exercises its option to sublet the portion(s) of the
Premises which Tenant desires to sublet, such sublease to Landlord or its
designee (as subtenant) shall be at the lower of (i) the rental rate per
rentable square foot of Fixed Rent and additional rent then payable pursuant to
this Lease or (ii) the rentals set forth in the proposed sublease, and shall be
for the same term as that of the proposed subletting, and:

(a) The sublease shall be expressly subject to all the covenants, agreements,
terms, provisions and conditions of this Lease except such as are irrelevant or
inapplicable, and except as otherwise expressly set forth to the contrary in
this Section;

(b) Such sublease shall be upon the same terms and conditions as those contained
in the proposed sublease, except such as are irrelevant or inapplicable and
except as otherwise expressly set forth to the contrary in this Section;

 

49



--------------------------------------------------------------------------------

(c) Such sublease shall give the sublessee the unqualified and unrestricted
right, without Tenant’s permission, to assign such sublease or any interest
therein and/or to sublet the space covered by such sublease or any part or parts
of such space;

(d) Such sublease shall provide that the sublessee or any assignee or further
subtenant of Landlord or its designee may, at the election of Landlord, be
permitted to make alterations, decorations, and installations in such space or
any part thereof and shall also provide in substance that any such alterations,
decorations and installations in such space made therein by the sublessee or any
assignee or subtenant of Landlord or its designee may be removed, in whole or in
part, by such sublessee, assignee or subtenant, at its option, prior to or upon
the expiration or other termination of such sublease, provided that such
sublessee, assignee or subtenant, at its expense, shall repair any damage and
injury to such space so sublet caused by such removal; and

(e) Such sublease shall also provide that (i) the parties to such sublease
expressly negate any intention that any estate created under such sublease be
merged with any other estate held by either of said parties, (ii) any assignment
or subletting by Landlord or its designee (as the subtenant) may be for any
purpose or purposes that Landlord, in Landlord’s uncontrolled discretion, shall
deem suitable or appropriate (but no such use shall constitute a default by
Tenant), (iii) Tenant, at Tenant’s expense, shall and will at all times provide
and permit reasonably appropriate means of ingress to and egress from such space
so sublet by Tenant to Landlord or its designee, (iv) Landlord, at Tenant’s
expense, may make such alterations as may be required or deemed necessary by
Landlord to physically separate the subleased space from the balance of the
Premises, and (v) that at the expiration of the term of such sublease, Tenant
will accept the space covered by such sublease in its then existing condition,
subject to the obligations of the sublessee to make such repairs thereto as may
be necessary to preserve the Premises demised by such sublease in good order and
condition and subject to subdivision (d) above.

Section 25.10 In the event Landlord does not exercise its options pursuant to
Section 25.06 to so sublet the Premises or terminate this Lease in whole or in
part and providing that Tenant is not in default of any of Tenant’s obligations
under this Lease, Landlord’s consent (which must be in writing and in form
satisfactory to Landlord) to the proposed assignment or sublease shall not be
unreasonably withheld, or delayed, provided and upon condition that all of the
following are satisfied:

(a) Tenant shall have complied with the provisions of Section 25.06 and Landlord
shall not have exercised any of its options under said Section 25.06 within the
time permitted therefor;

 

50



--------------------------------------------------------------------------------

(b) In Landlord’s reasonable judgment the proposed assignee or subtenant is
engaged in a business, and its proposed use of the Premises (or a portion
thereof) is, appropriate for and in keeping with the then standards of the
Building and consistent with the character and quality of the existing tenancies
thereof; and the proposed use (i) is limited to the use expressly permitted
under Section 1.03 and (ii) will not violate any negative covenant as to use
contained in any other lease of space in the Building;

(c) The financial condition and the general reputation of the proposed assignee
or subtenant is commensurate with: (i) the responsibility involved in the
proposed assignment or sublease and (ii) the character and dignity of the
Building and the existing tenancies thereof, and Landlord has been furnished
with reasonable proof of all of the foregoing;

(d) Neither (i) the proposed assignee or subtenant nor (ii) any person which,
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed assignee or subtenant, is then an occupant of any part of the
Building;

(e) The proposed assignee or subtenant is not a person with whom Landlord is
then negotiating to lease space in the Building; nor a person, entity or
business subject to compliance with any legal requirements beyond those
requirements applicable to Tenant; nor will the nature of its occupancy cause an
excessive density of employees or traffic within the Building, or make excessive
demands on the Building’s services or facilities, or in any other way lessen the
character or dignity of the Building;

(f) The form of the proposed assignment or sublease shall comply with the
applicable provisions of this Article and otherwise be reasonably acceptable to
Landlord; and Tenant and the proposed assignee or subtenant shall execute a
Consent to Assignment or Subletting in form acceptable to Landlord;

(g) There shall not be more than one (1) subtenant (including Landlord or its
designee) of the Premises;

 

51



--------------------------------------------------------------------------------

(h) The rental and other terms and conditions of the sublease are the same as
those contained in the proposed sublease furnished to Landlord pursuant to
Section 25.06;

(i) Tenant shall pay to Landlord on demand Landlord’s legal and administrative
fees in connection with said assignment or sublease, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed assignee or subtenant;

(j) Tenant shall not have advertised or publicized in any way the availability
of the Premises or any part thereof without prior notice to and reasonable
approval by Landlord (except Tenant may list the same with a broker(s)), nor
shall any advertisement state the name (as distinguished from the address) of
the Building or the proposed rental; and

(k) The proposed assignee or subtenant shall not be (x) entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of the courts of, the State of New
York nor (y) a charitable, religious, union or other not-for-profit organization
or any tax exempt entity within the meaning of the Internal Revenue Code or any
successor or substitute statute, or rule or regulation.

Except for any subletting by Tenant to Landlord or its designee pursuant to the
provisions of this Article, each subletting pursuant to this Article shall be
subject to all the covenants, agreements, terms, provisions and conditions
contained in this Lease. Notwithstanding any such subletting to Landlord or any
such subletting to any other subtenant and/or acceptance of rent or additional
rent by Landlord from any subtenant, Tenant shall and will remain fully liable
for the payment of the Fixed Rent and additional rent due and to become due
hereunder and for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
performed and all acts and omissions of any licensee or subtenant or anyone
claiming under or through any subtenant which shall be in violation of any of
the obligations of this Lease, and any such violation shall be deemed a
violation by Tenant. Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the Premises by Tenant or any
person claiming through or under Tenant (except as provided in Section 25.09)
shall or will be made except upon compliance with and subject to the provisions
of this Article. If Landlord shall decline to give its consent to any proposed
assignment or subtenant or if Landlord shall exercise any of its options under
Section 25.06, Tenant shall indemnify, defend and

 

52



--------------------------------------------------------------------------------

hold harmless Landlord against and from any and all loss, liability, damages,
costs and expenses (including reasonable counsel fees and disbursements)
resulting from any claims that may be made against Landlord by the proposed
assignee or subtenant or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease.

Section 25.11 In the event that (a) Landlord fails to exercise any of its
options under Section 25.06 and consents to a proposed assignment or sublease,
and (b) Tenant fails to execute and deliver the assignment or sublease to which
Landlord consented within ninety (90) days after the giving of such consent,
then, Tenant shall again comply with all the provisions and conditions of
Section 25.06 before assigning this Lease or subletting all or part of the
Premises.

Section 25.12 With respect to each and every sublease or subletting authorized
by Landlord under the provisions of this Lease, it is further agreed:

(a) The subletting shall be for a term ending prior to the Expiration Date.

(b) No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease has
been delivered to Landlord.

(c) Each sublease shall be deemed to provide that it is subject and subordinate
to this Lease and to the matters to which this Lease is or shall be subordinate,
and that Section 27.04 shall govern in the event of termination, re-entry or
dispossess by Landlord or successor landlord under this Lease.

Section 25.13 If Landlord shall give its consent to any assignment of this Lease
or to any sublease, Tenant shall in consideration therefor pay to Landlord as
additional rent:

(a) in the case of an assignment, an amount equal to fifty percent (50%) of all
sums and other considerations paid to Tenant by the assignee for or by reason of
such assignment (including, but not limited to, sums paid for the sale of
Tenant’s Property, less, in the case of a sale thereof, the then depreciated
cost thereof determined on the basis of Tenant’s federal income tax returns) and
after deducting reasonable legal fees, the cost of reasonable alterations and
reasonable brokerage fees; and

 

53



--------------------------------------------------------------------------------

(b) in the case of a sublease, fifty percent (50%) of any rents, additional rent
or other consideration payable under the sublease to Tenant by the subtenant in
excess of the Fixed Rent and additional rent accruing during the term of the
sublease in respect of the subleased space (at the rate per square foot payable
by Tenant hereunder) pursuant to the terms hereof (including, but not limited
to, sums paid for the sale or rental of Tenant’s Property, less, in the case of
the sale thereof, the then depreciated cost thereof determined on the basis of
Tenant’s federal income tax returns) and after deducting (on an amortized basis
over the term of the sublease) reasonable legal fees, the cost of reasonable
alterations and reasonable brokerage fees. The sums payable under this
Section 25.13(b) shall be paid to Landlord as and when received by Tenant.

Section 25.14 Landlord may, at the request of Tenant, maintain listings on the
Building directory (to the extent the same exists) of the names of Tenant and
any other person, firm, association or corporation in occupancy of the Premises
or any part thereof as permitted hereunder, and the names of any officers or
employees of any of the foregoing; provided, however, that the number of names
so listed shall be in no greater proportion to the capacity of the Building
directory as the aggregate number of square feet of rentable area of the
Premises is to the aggregate number of square feet of rentable area of the
Building. The listing of any name other than that of Tenant, whether on the
doors of the Premises, on the Building directory, or otherwise, shall not
operate to vest in said person or entity any right or interest in the Lease or
in the Premises or any portions thereof or be deemed to be the consent of
Landlord (written or otherwise) mentioned in this Article 25. It is expressly
understood that any such listing is a privilege extended by Landlord revocable
at will by written notice to Tenant. Tenant shall have the right to install
Building Standard signage on the entrance door to the Premises subject to
Landlord’s approval.

 

54



--------------------------------------------------------------------------------

ARTICLE 26

Escalations

Section 26.01 As used in this Lease, the words and terms which follow mean and
include the following:

(a) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the term of
this Lease or such other period of twelve (12) months occurring during the term
of this Lease as hereafter may be duly adopted as the fiscal year for real
estate tax purposes of the City of New York.

(b) “Operating Year” shall mean each calendar year of twelve consecutive months.

(c) “Tenant’s Tax Proportionate Share” shall be deemed to be 0.976% for the
purposes of this Lease. “Tenant’s Operating Proportionate Share” shall be deemed
to be 0.996% for the purposes of this Lease. Tenant acknowledges that such
agreed- upon percentage shall change only if the area of the Premises is
increased or decreased pursuant to a writing signed by Landlord and Tenant or if
Landlord physically constructs additional rentable space in the Building;

(d) “Operating Expenses” shall include those expenses which have the meaning set
forth in Exhibit B, annexed hereto and made a part hereof.

(e) “Base Year Operating Expenses” shall mean the Operating Expenses for the
Operating Year ending December 31, 2009.

(f) “Real Estate Taxes” shall mean the aggregate amount of real estate taxes and
assessments imposed upon the Land and Building and payable by Landlord
(including, without limitation, (i) real estate taxes upon any “air rights”
payable by the Landlord; and (ii) any assessments levied after the date of this
Lease for public benefits to Land and/or Building, or special assessments levied
on the Land and/or Building, which assessments, if payable in installments shall
be deemed payable in the maximum number of permissible installments), in the
manner in which such taxes and assessments are imposed as of the date hereof,
excluding any franchise or income tax of Landlord; provided, that if because of
any change in the taxation of real estate, any other tax or assessment of any
kind or nature (including, without limitation, any occupancy, gross receipts or
rental tax but excluding inheritance, gift and excise taxes) is imposed upon
Landlord or the owner of the Land and/or Building, or upon or with respect to
the Land and/or Building or the occupancy, rents or income therefrom, in
substitution for, or in addition to, any of the foregoing Real Estate Taxes,
such other taxes or assessment shall be deemed part of the Real Estate Taxes.
With respect to any Tax Year, all expenses, including legal fees, experts’ and
other witnesses’ fees, incurred in

 

55



--------------------------------------------------------------------------------

contesting the validity or amount of any Real Estate Taxes (whether or not
successful in lowering the amount of Real Estate Taxes), shall be considered as
part of the Real Estate Taxes for such Tax Year. Landlord shall have the
exclusive right, but not the obligation, to contest or appeal any assessment of
Real Estate Taxes levied upon the Land and the Building by any governmental or
quasi-governmental taxing agency. Tenant shall have no right or power to contest
or appeal any assessment of Real Estate Taxes.

(g) “Real Estate Tax Base” shall mean the amount which is equal to one-half
(1/2) of the sum of the Real Estate Taxes for the Tax Year ending on June 30,
2009 and the Real Estate Taxes for the Tax Year ending on June 30, 2 010.

(h) “Escalation Statement” shall mean a statement in writing signed by Landlord,
setting forth the amount payable by Tenant for a specified Tax Year or Operating
Year, as the case may be, pursuant to this Article 26, setting forth in
reasonable detail the computation of any additional rent payable pursuant to
this Article.

Section 26.02 If the Real Estate Taxes for any Tax Year shall be greater than
the Real Estate Tax Base, Tenant shall pay to Landlord as additional rent
pursuant to Sections 26.05 and 26.06 for the Premises for such Tax Year an
amount (herein called the “Tax Payment”) equal to Tenant’s Tax Proportionate
Share of the amount by which the Real Estate Taxes for such Tax Year are greater
than the Real Estate Tax Base. In the event that any Tenant’s Changes result in
an increase in Real Estate Taxes and Landlord receives a separate tax bill which
specifically delineates the tax increase as it relates to the Tenant’s Change in
question, then Tenant shall pay 100% of such tax increase.

Section 26.03 For each Operating Year commencing during the term of this Lease,
Tenant shall pay pursuant to Sections 26.05 and 26.06 an amount (Operating
Payment) equal to Tenant’s Operating Proportionate Share of the amount by which
the Operating Expenses for such Operating Year are greater than the Base Year
Operating Expenses.

Section 26.04 If, in any Operating Year (any part or all of which falls within
the Lease term), Landlord shall incur any cost for a capital improvement made or
purchased in compliance with any law or governmental regulation (as, for
example, respecting fire safety, in compliance with New York City Local Law
#5-73 and/or the cost to purchase the Building’s telephone network in the event
that the law requires the same to be purchased from the utility serving the
Building), then Tenant

 

56



--------------------------------------------------------------------------------

shall pay to Landlord as additional rent for the Premises for the next
succeeding Operating Year and continuing thereafter for each succeeding year
(and any fraction thereof) during the balance of the Lease term (to the extent
that such improvement is being amortized during the balance of the Lease term
and Landlord agrees to amortize the cost of any such improvement over a period
of not less than ten (10) years) an amount equal to Tenant’s Operating
Proportionate Share of the reasonable annual amortization of such cost (together
with interest thereon).

Section 26.05 Landlord shall furnish to Tenant, prior to the commencement of
each Operating Year or Tax Year, as the case may be, a written statement setting
forth Landlord’s reasonable estimate of the Tax Payment or the Operating
Payment, as the case may be, and in the case of any Operating Year, pursuant to
Section 26.03 hereof, and, in case of any Tax Year, pursuant to Section 26.02
hereof. Tenant shall pay to Landlord on the first day of each month during such
Operating Year or Tax Year, as the case may be, an amount equal to one-twelfth
of Landlord’s reasonable estimate of the Operating Payment for such Operating
Year or the Tax Payment for such Tax Year. If, however, Landlord shall furnish
any such estimate for an Operating Year or a Tax Year subsequent to the
commencement thereof, then (a) until the first day of the month following the
month in which such estimate is furnished to Tenant, Tenant shall pay to
Landlord on the first day of each month an amount equal to the monthly sum
payable by Tenant to Landlord under this Section in respect of the last month of
the preceding Operating Year or Tax Year; (b) promptly after such estimate is
furnished to Tenant, Landlord shall give notice to Tenant stating whether the
installments of the Operating Payment or Tax Payment previously made for such
Operating Year or Tax Year, as the case may be, were greater or less than the
installments of the Operating Payment or Tax Payment to be made for such
Operating Year or Tax Year in accordance with such estimate, and (i) if there
shall be a deficiency, Tenant shall pay the amount thereof within fourteen
(14) days after demand therefor, or (ii) if there shall have been an
overpayment, Landlord shall promptly refund to Tenant the amount thereof; and
(c) on the first day of the month following the month in which such estimate is
furnished to Tenant, and monthly thereafter throughout the remainder of such
Operating Year or Tax Year, as the case may be, Tenant shall pay to Landlord an
amount equal to one-twelfth (l/12th) of the Operating Payment or Tax Payment, as
the case may be, shown on such estimate.

 

57



--------------------------------------------------------------------------------

Section 26.06 Landlord shall furnish to Tenant an Escalation Statement for each
Operating Year and for each Tax Year. If the Escalation Statement shall show
that the sums paid by Tenant under Section 26.05 exceeded the Tax Payment or
Operating Payment to be paid by Tenant for such Tax Year or Operating Year, as
the case may be, Landlord shall promptly refund to Tenant the amount of such
excess; and if the Escalation Statement for such Tax Year or Operating Year, as
the case may be, shall show that the sums so paid by Tenant were less than the
Tax Payment or Operating Payment, as the case may be, to be paid by Tenant for
such Tax Year or Operating Year, Tenant shall pay the amount of such deficiency
within fourteen (14) days after demand therefor.

Section 26.07 In case the Real Estate Taxes for any Tax Year or part thereof
shall be reduced during the term hereof after Tenant shall have paid Tenant’s
Tax Proportionate Share of any increase thereof in respect of such Tax Year
pursuant to Section 26.06 hereof, Landlord shall credit or refund to Tenant
Tenant’s Tax Proportionate Share of the refund of such taxes received by
Landlord. If, after an Escalation Statement has been sent to Tenant during the
term hereof, the assessed valuation which had been utilized in determining the
Real Estate Base Tax is reduced (as a result of settlement, final determination
of legal proceedings or otherwise), then, and in such event (a) the Real Estate
Tax Base shall be retroactively adjusted to reflect such reduction and (b) all
retroactive additional rent resulting from such retroactive adjustment shall be
forthwith payable when billed by Landlord. Landlord shall send to Tenant a
statement setting forth the basis for such retroactive adjustment and additional
rent payments.

Section 26.08 Intentionally deleted.

Section 26.09 Payments shall be made pursuant to this Article 26 notwithstanding
the fact that an Escalation Statement is furnished to Tenant after the
Expiration Date and any delay or failure of Landlord in billing any additional
rent provided for in this Article 26 shall not constitute a waiver of or in any
way impair the continuing obligation of Tenant to pay such additional rent
hereunder.

Section 26.10 Provided that Tenant is not in default hereunder, if Tenant’s
Operating Payment increases by more than five percent (5%) from one Operating
Year to the next Operating Year, then, within sixty (60) days after the
submission of the Escalation Statement indicating such increase, Landlord shall
allow Tenant or Tenant’s agents, upon ten (10) business days advance notice to
Landlord, to examine, during Business Hours at Landlord’s office where such
records are kept, such books purchase orders, invoices, payrolls and other
records in Landlord’s possession as may be reasonably necessary in order to

 

58



--------------------------------------------------------------------------------

permit Tenant to verify the information set forth in such Escalation Statement
with respect to Operating Expenses (an “Audit”); provided, however, that if any
tenant in the Building has conducted an Audit covering the time period Tenant
intends to audit and Landlord furnishes a copy of the results of such Audit to
Tenant, then Tenant shall have no rights to conduct an Audit for such time
period. Any such Audit may only be conducted by an independent,
nationally-recognized accounting firm approved by Landlord that is not being
compensated by Tenant on a contingency fee basis. Tenant and its agents shall
keep all information which they are shown in connection with any Audit
confidential and shall not reveal the same to any third party except as may be
required by law. Landlord shall have the right to precondition any verification
right provided hereunder upon the execution by Tenant and the person conducting
such Audit of a confidentiality agreement in such form as required by Landlord.
Tenant shall deliver to Landlord a copy of the results of such Audit within
fifteen (15) days after completion or receipt by Tenant of such results. In the
event that Tenant fails to initiate such Audit within said sixty (60) day
period, Tenant shall have no further right to challenge or contest the accuracy
of the applicable Escalation Statement. No assignee of the Tenant named herein
shall have any right to conduct an Audit for any period during which such
assignee was not in possession of the Premises and no subtenant shall have any
right to conduct an Audit. Within fourteen (14) days after demand therefor,
Tenant shall reimburse Landlord for the reasonable costs of Landlord’s personnel
and representatives who are involved in such Audit.

Section 26.11 In no event shall (x) the Fixed Rent under this Lease (exclusive
of the additional rent under this Article) be reduced by virtue of this Article
or (y) Tenant be entitled to a credit against the payment of any additional rent
that may be due under this Lease (including this Article 26) by reason of the
fact that (i) Operating Expenses in any Operating Year are less than Base Year
Operating Expenses and/or (ii) Real Estate Taxes for any Tax Year are less than
the Real Estate Tax Base.

ARTICLE 27

Subordination

Section 27.01 This Lease is subject and subordinate in all respects to all
ground leases and/or underlying leases now or hereafter covering the real
property or any portion thereof of which the Premises form a part and to all
mortgages and trust indentures which may now or hereafter be placed on or affect
such

 

59



--------------------------------------------------------------------------------

leases and/or the real property of which the Premises form a part, or any part
or parts of such real property, and/or Landlord’s interest therein, and to each
advance made and/or hereafter to be made under any such mortgages, or indentures
and to all renewals, modifications, consolidations, increases, recastings,
replacements, extensions and substitutions of and for such ground leases and/or
underlying leases and/or mortgages or indentures (each lease or mortgage to
which this Lease shall be subject and subordinate pursuant to the provisions
hereof being respectively herein called a “superior lease” or a “superior
mortgage”). This Section 27.01 shall be self-operative and no further instrument
of subordination shall be required. In confirmation of such subordination,
Tenant shall execute, at its sole cost and expense, and deliver promptly any
certificate that Landlord and/or any lessor under any superior lease and/or any
holder of any superior mortgage and/or their respective successors in interest
may request. Tenant hereby constitutes and appoints Landlord and/or any lessor
under any superior lease and/or any holder of any superior mortgage and/or their
respective successors in interest as Tenant’s attorney-in-fact to execute and
deliver any such certificate or certificates for and on behalf of Tenant.

Section 27.02 In the event of any act or omission of Landlord that would give
Tenant the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease, or to claim a partial or total eviction, Tenant shall not
be entitled to exercise such right:

(a) unless and until Tenant has given prompt written notice of such act or
omission to the lessor under each superior lease and the holder of each superior
mortgage, whose name and address shall previously have been furnished to Tenant
in writing; and

(b) unless such act or omission shall be one which is not capable of being
remedied by Landlord or such lessor or such holder within a reasonable period of
time, until a reasonable period for remedying such act or omission shall have
elapsed following the giving of such notice and following the time when the
lessor under such superior lease or the holder of such superior mortgage shall
have become entitled under such lease or such mortgage, as the case may be, to
remedy the same (which reasonable period shall in no event be less than the
period to which Landlord would be entitled under this Lease or otherwise, after
similar notice, to effect such remedy), provided such lessor or such holder
shall with due diligence give Tenant written notice of intention to, and
commence and continue to remedy such act or omission.

 

60



--------------------------------------------------------------------------------

Section 27.03 Tenant covenants that neither the termination of any superior
lease or any superior mortgage, nor the institution of any suit, action or other
proceeding by the lessor under any such superior lease or the holder of any such
superior mortgage to recover possession of the Premises leased or mortgaged
under any such superior lease or any such superior mortgage or to realize on the
mortgagor’s interest under any such superior mortgage or any such superior lease
(provided that Tenant is not otherwise disturbed by the lessor under any such
superior lease or the holder of any such superior mortgage) shall, by operation
of law or otherwise, result in the cancellation or termination of this Lease
(unless specific action is taken by the lessor under any such superior lease or
the holder of any such superior mortgage to terminate this Lease) or the
obligations of Tenant hereunder. If the lessor under any superior lease or the
holder of any superior mortgage, or the purchaser upon any foreclosure sale
relating to such superior mortgage, or any designee of such lessor or such
holder shall succeed to the rights of Landlord under this Lease, whether through
possession, or any action or proceeding relating to the termination of such
superior lease, or foreclosure action or delivery of a new lease or deed, then,
at the request of such party so succeeding to Landlord’s rights (such party
being sometimes herein called a “successor landlord”) and upon such successor
landlord’s written agreement to accept Tenant’s attornment, Tenant shall attorn
to and recognize such successor landlord as Tenant’s landlord under this Lease,
and shall promptly execute and deliver, at Tenant’s sole expense, any instrument
that such successor landlord may reasonably request to evidence such attornment
and none of the above-described successions shall, by operation of law or
otherwise, result in the cancellation or termination of this Lease (unless
specific action is taken by such successor landlord to terminate this Lease) or
the obligations of Tenant. In the event successor landlord requests Tenant to
execute an attornment, Tenant shall acquire no rights with respect to said
successor landlord until the attornment has been executed. Upon such attornment,
this Lease shall continue in full force and effect as, or as if it were, a
direct lease between the successor landlord and Tenant upon all of the terms,
conditions and covenants set forth in this Lease, except that the successor
landlord shall not:

(a) be liable for any previous act or omission of Landlord under this Lease;

(b) be subject to any offset, not expressly provided for in this Lease, which
shall have theretofore accrued to Tenant against Landlord; or

 

61



--------------------------------------------------------------------------------

(c) be bound by any previous modification of this Lease, not expressly provided
for in this Lease, or by any previous prepayment of more than one month’s Fixed
Rent or additional rent, unless such modification or prepayment shall have been
expressly approved in writing by the lessor under the superior lease or the
holder of the superior mortgage through or by reason of which the successor
landlord shall have succeeded to the rights of Landlord under this Lease.

Section 27.04 In the event of termination, cancellation, re-entry or dispossess
by Landlord or a successor landlord under this Lease Tenant shall, at Landlord’s
or the successor landlord’s request, execute an assignment by Tenant to Landlord
or the successor landlord of Tenant’s interest as sublessor under any subleases
to this Lease, and Tenant hereby appoints Landlord or the successor landlord as
Tenant’s attorney-in-fact to execute any such assignment upon Tenant’s failure
or refusal to do so and shall execute any necessary documents to confirm said
appointment upon Landlord’s or the successor landlord’s request.

At Landlord’s or successor landlord’s option, sublessee shall attorn to Landlord
or the successor landlord and upon such attornment, the sublease shall continue
in full force and effect as, or as if it were, a direct lease between Landlord
or the successor landlord and sublessee upon all the terms, conditions and
covenants set forth in, at Landlord’s or successor landlord’s option, the Lease
or the sublease, except that Landlord or the successor landlord shall not:

(a) be liable for any previous act or omission of sublessor under the sublease;

(b) be subject to any offset, which shall have theretofore accrued to sublessee
against sublessor; or

(c) be bound by any previous modification of the sublease, not expressly
provided for in the sublease, or by any previous prepayment of more than one
month’s Fixed Rent or additional rent, unless such modification or prepayment
shall have been expressly approved in writing by the Landlord under the Lease,
the lessor under the superior lease or the holder of the superior mortgage
through or by reason of which the successor landlord shall have succeeded to the
rights of sublessor under the sublease, as the case may be.

 

62



--------------------------------------------------------------------------------

In the event that Landlord or a successor landlord, as the case may be, does not
request Tenant to assign its interest in the sublease or have sublessee attorn
to Landlord or the successor landlord, as the case may be, then Landlord or
successor landlord, as the case may be, shall have the right to terminate the
sublease immediately at any time after termination or cancellation of this Lease
or re-entry or dispossess by Landlord or a successor landlord under this Lease.

All subleases made in accordance with this Lease shall be subject to the above
provision.

Section 27.05 In the event the holder of any mortgage or the lessor of any lease
(present or future) relating to the Premises and/or this Lease requests that
(a) this Lease and Tenant’s rights hereunder be made superior, rather than
subordinate, to such mortgage or lease and/or (b) Tenant enter into a
subordination non-disturbance and attornment agreement, then Tenant, within
fourteen (14) days after written request, will execute and deliver without
charge such agreement(s) in such form(s) acceptable to the holder of such
mortgage or lessor of such lease. In any instance where the consent of any
holder of any superior lease or superior mortgage is required to be given in
connection with any matter relating to this Lease, Landlord shall not be
required to give its consent to such matter unless and until such required
consent is given and Landlord shall not be found to have unreasonably withheld
its consent if such required consent is withheld by any superior lease or
superior mortgage.

Section 27.06 If Tenant fails to execute and deliver any documents as and when
required by this Article 27, then, notwithstanding any other provision of this
Lease, without the requirement of notice from Landlord such failure will
constitute a default under this Lease beyond any applicable grace period,
entitling Landlord to the same rights and remedies as if such default were with
respect to nonpayment of Fixed Rent.

ARTICLE 28

Miscellaneous

Section 28.01 Notwithstanding anything contained in this Lease to the contrary,
Tenant covenants and agrees that Tenant will not use the Premises or any part
thereof, or permit the Premises or any part thereof to be used,

(i) for a retail banking, retail trust company, or safe deposit business, all of
which are open to the public,

 

63



--------------------------------------------------------------------------------

(ii) as a retail savings bank, or as a retail savings and loan association, or
as a loan company, all of which are open to the public,

(iii) for the sale of travelers checks and/or foreign exchange, or as a tourist
or travel agency,

(iv) Intentionally deleted

(v) as a newsstand, employment agency, office for a labor union, classroom or
school,

(vi) as a restaurant and/or bar and/or for the sale of confectionery and/or soda
and/or beverages and/or sandwiches and/or ice cream and/or baked goods or for
the preparation, dispensing or consumption of food or beverages in any manner
whatsoever,

(vii) as offices for any government or any department, commission, subdivision
or agency thereof,

(viii) as offices for political or lobbying activities (i.e., persons or
organizations principally engaged in efforts to influence legislation or
governmental action), or

(ix) for any other use or purpose that involves direct patronage of the general
public.

Section 28.02 Tenant hereby represents, covenants and agrees that Tenant’s
business is not photographic reproductions and/or documentary reproductions
and/or offset printing. Notwithstanding anything contained in this Lease to the
contrary, Tenant covenants and agrees that Tenant will not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used, for the
business of photographic reproductions and/or documentary reproductions and/or
offset printing. Nothing contained in this Section 28.02 shall preclude Tenant
from using any part of the Premises for photographic reproductions and/or
documentary reproductions and/or offset printing in connection with, either
directly or indirectly, its own business and/or activities.

Section 28.03 If, in connection with obtaining financing for the Building, a
banking, insurance or other recognized institutional lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
will not unreasonably withhold, delay or defer its consent thereto, provided
that such modifications do not increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.

 

64



--------------------------------------------------------------------------------

Section 28.04 If, at any time during the last month of the term of this Lease,
Tenant shall have removed all or substantially all of Tenant’s property from the
Premises, Landlord may, and Tenant hereby irrevocably grants to Landlord a
license to, immediately enter and alter, renovate and redecorate the Premises,
without limitation, diminution or abatement of rent, or incurring liability to
Tenant for any compensation, and such acts shall have no effect upon this Lease.

Section 28.05 Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot which such floor was designed to carry
and such load shall be placed by Tenant, at Tenant’s expense, so as to properly
distribute the weight. Business machines and mechanical equipment shall be
placed and maintained by Tenant, at Tenant’s expense, in settings sufficient in
Landlord’s judgment to absorb and prevent vibration, noise and annoyance. If the
Premises be or become infested with vermin as a result of the use or any misuse
or neglect of the Premises by Tenant, its agents, employees, visitors or
licensees, Tenant shall at Tenant’s expense cause the same to be exterminated
from time to time to the satisfaction of Landlord and shall employ such
exterminators and such exterminating company or companies as shall be approved
by Landlord.

Section 28.06 If Landlord shall consent to the omission or removal of any part
of, or the insertion of any door or other opening in, any wall separating the
Premises from adjoining space leased to another tenant, then (i) Tenant shall be
responsible for all risk of damage to, or loss or theft of, property arising as
an incident to such omission or removal or the use of such door or other
opening, or because of the existence thereof, and shall indemnify and save
Landlord harmless from and against any claim, demand or action for, or on
account of, any such loss, theft or damage, and (ii) in the event of the
termination of this Lease or the lease of said other tenant, Landlord may enter
the Premises and Landlord, at Tenant’s expense, may close up any door or other
opening by erecting a wall to match the wall separating the Premises from said
adjoining space, and Tenant shall not be entitled to any diminution or abatement
of rent or other compensation by reason thereof; provided, however, that nothing
herein contained shall be deemed to vest Tenant with any right or interest in,
or with respect to, said adjoining space, or the use thereof, and Tenant hereby
expressly waives any right to be made a party to, or to be served with process
or other notice under or in connection with, any proceeding or action which may
hereafter be instituted by Landlord for the recovery of the possession of said
adjoining space.

 

65



--------------------------------------------------------------------------------

Section 28.07 Without incurring any liability to Tenant, Landlord may permit
access to the Premises and open the same, whether or not Tenant shall be
present, upon demand of any receiver, trustee, assignee for the benefit of
creditors, sheriff, marshal, court officer or other person entitled to, or
reasonably purporting to be entitled to, such access for the purpose of taking
possession of, or removing, Tenant’s property or for any other lawful purpose
(but this provision and any action by Landlord hereunder shall not be deemed a
recognition by Landlord that the person or official making such demand has any
right or interest in or to this Lease, or in or to the Premises), or upon demand
of any representative of the fire, police, building, sanitation or other
department of the city, state or federal governments.

Section 28.08 Tenant shall not be entitled to exercise any right of termination,
cancellation, or any other option granted to it by this Lease at any time when
Tenant is in default in the performance or observance of any of Tenant’s
obligations hereunder.

Section 28.09 Tenant shall not place or permit to be placed any vending machines
in the Premises, except with the prior written consent of Landlord in each
instance, not to be unreasonably withheld or delayed.

Section 28.10 Tenant shall not occupy any space in the Building (by assignment,
sublease or otherwise) other than the Premises hereby demised, except with the
prior written consent of Landlord in each instance.

Section 28.11 Tenant will not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned, in violation of Section 202 of the Labor
Law or the rules of the Board of Standards and Appeals, or of any other board or
body having or asserting jurisdiction.

Section 28.12 Tenant represents that it has not dealt with any person or broker
in connection with this Lease other than JONES LANG LASALLE AMERICAS, INC. (the
“Broker”) and agrees to defend, indemnify and hold harmless Landlord, its agents
and employees, from any loss, liability, costs, damages and expenses (including
without limitation attorney’s fees and disbursements) suffered by Landlord
through any breach of this representation, or in connection with the claim of
any other person or broker alleging to have dealt with Tenant with respect to
this Lease.

 

66



--------------------------------------------------------------------------------

Section 28.13 The term “Landlord” as used in this Lease means only the owner, or
the mortgagee in possession, for the time being, of the Land and Building (or
the owner of a lease of the Building or the Land and Building), so that in the
event of any sale or sales of the Land and Building or of said lease, or in the
event of a lease of the Building, or of the Land and Building, the Landlord
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder, and it shall be deemed and construed without
further agreement between the parties or their successors in interest, or
between the parties and the purchaser, at any such sale, or the said lessee of
the Building, or of the Land and Building, that the purchaser or the lessee of
the Building has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder. No general or limited partner or shareholder
of Landlord (including any assignee or successor of Landlord) or other holder of
any equity interest in Landlord shall be personally liable for the performance
of Landlord’s obligations under this Lease. The liability of Landlord (including
any assignee or successor of Landlord) for Landlord’s obligations under this
Lease shall be limited to Landlord’s interest in the Land and Building and
Tenant shall not look to any of Landlord’s other assets in seeking either to
enforce Landlord’s obligations under this Lease or to satisfy a judgment for
Landlord’s failure to perform such obligations. Landlord reserves the right, at
any time, to convert the Building and or Land to condominium ownership, and upon
such conversion, (i) this Lease shall be subject and subordinate to the
applicable condominium documents and (ii) the owner of the unit or units of
which the Premises forms a part shall be deemed to be the Landlord hereunder.

Section 28.14 The submission by Landlord of the Lease in draft form shall be
deemed submitted solely for Tenant’s consideration and not for acceptance and
execution. Such submission shall have no binding force or effect and shall
confer no rights nor impose any obligations, including brokerage obligations, on
either party unless and until both Landlord and Tenant shall have executed the
Lease and duplicate originals thereof shall have been delivered to the
respective parties.

Section 28.15 Intentionally deleted.

Section 28.16 Tenant covenants to pay any occupancy or rent tax now in effect or
hereafter enacted if the same applies to Tenant’s leasing of the Premises.
Alternatively, Tenant shall pay to Landlord upon demand as additional rent any
occupancy tax or rent tax now in effect or hereafter enacted, if payable by
Landlord in the first instance or hereafter required to be paid by Landlord.

 

67



--------------------------------------------------------------------------------

Section 28.17 Tenant hereby represents and warrants to Landlord that it is duly
formed and in good standing, and has full corporate or partnership power and
authority, as the case may be, to enter into this Lease and has taken all
corporate or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation enforceable in accordance with its terms. Tenant
shall provide Landlord with corporate resolutions or other proof in a form
acceptable to Landlord, authorizing the execution of the Lease at the time of
such execution. Tenant hereby represents to Landlord that it is not entitled,
directly or indirectly, to diplomatic or sovereign immunity.

Section 28.18 Tenant acknowledges that is has no rights to any development
rights, “air rights” or comparable rights appurtenant to the Land and/or
Building, and consents, without further consideration, to any utilization of
such rights by Landlord and agrees to promptly execute and deliver any
instruments which may be requested by Landlord, including instruments merging
zoning lots, evidencing such acknowledgment and consent, provided same does not
prevent occupancy of the Premises by Tenant in the manner provided herein. The
provisions of this Section 28.18 shall be deemed to be and shall be construed as
an express waiver by Tenant of any interest Tenant may have as a “party in
interest” (as such quoted term is defined in Section 12-10 Zoning Lot of the
Zoning Resolution of the City of New York) in the Land and/or Building.

Section 28.19 Tenant hereby represents and warrants to Landlord that:

(a) it is not acting, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United State
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation, or transaction
pursuant to any law, order, rule, or regulation that is enforced or administered
by the Office of Foreign Assets Control;

(b) it is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity, or nation; and

 

68



--------------------------------------------------------------------------------

(c) neither Tenant nor any person, group, entity or nation who owns any direct
or indirect beneficial interest in Tenant or any of them is in violation of any
anti-money laundering or anti-terrorism statue, including, without limitation,
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56 (commonly
known as the USA PATRIOT Act) and the related regulations issued thereunder,
including, without limitation, temporary regulations, all as amended from time
to time.

Tenant hereby agrees to defend, indemnify, and hold harmless Landlord and its
respective partners, lenders, shareholders, directors, officers, agents and
employees from and against any and all claims, damages, losses, liabilities and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing representations.

ARTICLE 29

Layout and Finish

Section 29.01 Except for the work to be performed buy Landlord pursuant to
Section 2.01 hereof, Tenant shall, at Tenant’s sole expense, and as part of
Tenant’s Changes, perform all the work (Tenant’s Work) in the Premises necessary
for Tenant’s occupancy thereof, including, but not limited to all work as may be
necessary to comply with all applicable laws (including without limitation, the
Americans with Disabilities Act) or regulations and otherwise, subject to the
provisions of this Lease.

ARTICLE 30

Insurance

Section 30.01 Tenant covenants, at its expense, to provide prior to entry upon
the Premises and to keep in force and effect during the term of this Lease or
Tenant’s occupancy of the Premises (whichever is longer): (1) commercial general
liability insurance with respect to the Premises and its Appurtenances on an
occurrence basis against claims for bodily injury and property damage with
minimum limits of liability in amount of Five Million and 00/100 Dollars
($5,000,000.00) combined single limit for bodily injury and property damage
(including coverage for all operations of Tenant, products/completed operations,
independent contractors, broad form property damage, personal injury liability
and contractual liability coverage); (2) if the nature

 

69



--------------------------------------------------------------------------------

of Tenant’s business is such as to place all or any of its employees under
workers’ compensation or similar statutes, workers’ compensation or similar
insurance affording statutory coverage and containing statutory limits; and
(3) all-risk property damage insurance (replacement cost coverage), including
theft or attempted theft of, Tenant’s Property and any appurtenances within the
Premises. Tenant agrees to deliver to Landlord, at least thirty (30) days prior
to the time such insurance is first required to be carried by Tenant, and
thereafter at least thirty (30) days prior to the expiration of any such policy,
either an original policy or a certificate of insurance procured by Tenant in
compliance with its obligations hereunder, together with evidence of payment
therefor. Workers’ compensation insurance provided for in this Section may be
procured by Tenant’s contractors. Tenant will also furnish Landlord with
evidence that Tenant’s contractors performing any Tenant’s Changes or other work
in the Building are covered by insurance in amounts and of the types which are
appropriate, in Landlord’s judgment, to the size and scope of Tenant’s Changes.

Section 30.02 All the aforesaid insurance shall be issued in the name of Tenant
and name Landlord (and any designee(s) of Landlord) as additional insureds, and
shall be written by one (1) or more responsible insurance companies reasonably
approved by Landlord and licensed to do business in New York State; all such
insurance may be carried under a blanket policy covering the Premises and any
other of Tenant’s locations and shall contain endorsements that: (1) Such
insurance may not be canceled or amended with respect to Landlord (or its
designee(s)) except upon thirty (30) days’ written notice by registered mail to
Landlord (and such designee(s)) by the insurance company; (2) Tenant shall be
solely responsible for payment of premiums and that Landlord (or its
designee(s)) shall not be required to pay any premiums for such insurance; and
(3) Tenant’s insurance shall be primary with any coverage provided by Landlord
as excess and non-contributory. The minimum limits of the commercial general
liability policy of insurance shall in no way limit or diminish Tenant’s
liability under Section 5.01(k) hereof.

Section 30.03 The minimum limits of the commercial general liability policy of
insurance shall be subject to increase at any time, and from time to time, after
the commencement of the fifth (5th) year of the term hereof if Landlord in the
exercise of its reasonable judgment shall deem the same necessary for adequate
protection. Within thirty (30) days after demand therefor by Landlord, Tenant
shall furnish Landlord with evidence that such demand has been complied with. In
case Tenant disputes the reasonableness of Landlord’s demand,

 

70



--------------------------------------------------------------------------------

the parties agree to submit the question of the reasonableness of such demand
for decision to the Chairman of the Board of Directors of the Management
Division of The Real Estate Board of New York, Inc., or to such impartial person
or persons as he may designate whose determination shall be final and conclusive
upon the parties hereto. The right to dispute the reasonableness of any such
demand by Landlord shall be deemed waived unless the same shall be asserted by
Tenant by service of a notice in writing upon Landlord within fourteen (14) days
after the giving of Landlord’s demand therefor.

Section 30.04 Landlord agrees to maintain both the types and amounts of
insurance required by its mortgagee, or in the absence of a mortgage, what would
be required by an owner/operator similar to Landlord of a comparable first-class
building located in midtown Manhattan.

ARTICLE 31

Security Deposit

Section 31.01 Simultaneously with the execution and delivery of this Lease by
Tenant, Tenant has deposited with Landlord a letter of credit (in the form
required by Section 31.06 hereof) in the amount of $127,650.00, as security for
the full and faithful performance by Tenant of each and every term, covenant,
condition and agreement of this Lease or any renewals or extensions thereof on
Tenant’s part to be performed; it being expressly understood and agreed that
Tenant shall pay rent for the last calendar month of the term hereof or of any
renewals or extensions thereof promptly on the first day of such month.

If Tenant shall fail to perform or observe, or shall breach or violate, any of
the terms, covenants, conditions or agreements of this Lease, including but not
limited to the payment of Fixed Rent or additional rent or any other charges,
Landlord may use, apply or retain the whole or any part of such deposit to the
extent required for the payment of any such Fixed Rent or additional rent or any
other sum as to which Tenant is in default or for any sum which Landlord may
expend or may be required to expend by reason of Tenant’s non-performance,
non-observance, breach or violation of any of the terms, covenants, conditions
or agreements of this Lease, including but not limited to, any damages or
deficiency in the re-letting of the Premises, whether such damages or deficiency
accrues before or after summary proceedings or other re-entry by Landlord.

 

71



--------------------------------------------------------------------------------

Section 31.02 Landlord shall not be required so to use, apply or retain the
whole or any part of said deposit, but if the whole or any part thereof is so
used, applied or retained, Tenant shall upon demand immediately deposit with
Landlord a sum equal to the amount so used, applied or retained. If Tenant shall
fully and faithfully comply with all the terms, covenants, conditions and
agreements of this Lease, the deposit or any balance thereof remaining shall be
returned to Tenant after the date fixed as the end of this Lease or of any
renewal or extension thereof and after delivery of entire possession of the
Premises to Landlord. Landlord shall not be required to pay Tenant any interest
on said security deposit.

Section 31.03 In the event of a sale, transfer or lease of the parcel of Land or
a sale, transfer or lease of Land and/or Building or a sale or transfer of any
such lease, Landlord may transfer or assign the security so deposited or any
balance thereof remaining to the vendee, transferee or lessee, as the case may
be, and Landlord shall thereupon be released from all liability for the return
of such security, and Tenant, in each such instance, shall look solely to each
vendee, transferee or lessee, as the case may be, for the return of such
security. It is further agreed that the provisions hereof shall apply to every
such sale, transfer or lease and to every such transfer or assignment made of
such security.

Section 31.04 Tenant shall not assign or encumber or attempt to assign or
encumber any security deposited hereunder and neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

Section 31.05 In no event shall the security deposited hereunder be construed as
liquidated damages or in any way limit Landlord’s right to recover damages or
any sum due Landlord hereunder or permitted by law. If this Lease shall be
assigned, the security deposit shall be deemed assigned to the assignee, and
Landlord shall have no liability to return the same to the assignor.

Section 31.06 The letter of credit required by this Article 31 shall be an
irrevocable commercial letter of credit in the aggregate amount from time to
time required in Section 31.01, which letter of credit shall be in the form
attached hereto as Exhibit E and issued by a commercial bank acceptable to
Landlord, payable upon the presentation by Landlord to such bank of one or more
sight drafts in form acceptable to Landlord, without presentation of any other
documents, statements or

 

72



--------------------------------------------------------------------------------

authorizations, which letter of credit shall provide (i) for the continuance of
such credit for a period of at least one year from the date of its issuance,
(ii) for the automatic extension of such letter of credit for additional periods
of one year from the initial and each future expiration date thereof (the last
such extension to provide for the continuance of such letter of credit for at
least three months beyond the end of the term of this Lease) unless such bank
gives Landlord notice by certified mail, return receipt requested, postage
prepaid, of its intention not to renew such letter of credit (which notice shall
be addressed to Landlord as provided in this Lease) not less than 30 days prior
to the initial or any future expiration date of such letter of credit and
(iii) that in the event such notice is given by such bank, Landlord shall have
the right to draw on such bank at sight for the balance remaining in such letter
of credit and hold and apply the proceeds thereof in accordance with the
provisions of this Article 31. Each letter of credit to be deposited and
maintained with Landlord {or the proceeds thereof) shall be held by Landlord as
security for the full and faithful performance and observance by Tenant of each
and every term, covenant, condition and agreement of this Lease as provided in
this Article 31, and in the event that (a) Tenant is in default (x) in the
performance or observance of any of the covenants, agreements, terms, provisions
or conditions on its part to be performed or observed under this Lease (except
the payment of Fixed Rent, additional rent or other charges due and payable
under this Lease) beyond the applicable cure period or (y) in the payment of
Fixed Rent, additional rent or other charges due and payable under this Lease
after the expiration of any applicable grace period, or (b) Landlord transfers
its right, title and interest under this Lease to a third party and such letter
of credit is not transferable to such third party, without cost to Landlord (it
being agreed that Tenant shall be responsible for all costs to transfer such
letter of credit), five (5) days after Landlord’s request and to whom Landlord
designates, or (c) notice is given by the bank issuing such letter of credit
that it does not intend to renew the same, then, in any such event, Landlord may
draw on such letter of credit and the proceeds of such letter of credit shall
then be held and applied as security (and be replenished, if necessary) as
provided in this Article 31.

 

73



--------------------------------------------------------------------------------

ARTICLE 32

Quiet Enjoyment

Section 32.01 Landlord covenants that if and so long as, Tenant keeps and
performs each and every covenant, agreement, term, provision and condition
herein contained on the part and on behalf of Tenant to be kept and performed,
Tenant shall quietly enjoy the Premises without hindrance or molestation by
Landlord or by any other person lawfully claiming the same, subject to the
covenants, agreements, terms, provisions and conditions of this Lease and to the
ground leases and/or underlying leases and/or mortgages to which this Lease is
subject and subordinate, as hereinbefore set forth.

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

PARAMOUNT GROUP, INC., as Agent for 900 THIRD AVENUE, L.P. (Landlord) By:   /s/
Roger S. Newman   Name: Roger S. Newman   Title: Senior Vice President

 

HUDSON SECURITIES, INC.

(Tenant)

By:   /s/ Keith Knox   Name: Keith Knox   Title: President

 

75



--------------------------------------------------------------------------------

State of NEW JERSEY    )       )    SS.: County of HUDSON    )   

On the 23 day of April in the year 2009 before me, the undersigned, a Notary
Public in and for said State, personally appeared Keith Knox personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

/s/ Farisha W. Mohammed Notary Public

SEAL

FARISHA W. MOHAMMED

NOTARY PUBLIC

STATE OF NEW JERSEY

MY COMMISSION EXPIRES 7/05/2012

 

76



--------------------------------------------------------------------------------

RULES AND REGULATIONS

1. The sidewalks, driveways, entrances, passages, courts, lobbies, esplanade
areas, plazas, elevators, vestibules, stairways, corridors or halls shall not be
obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from the Premises and Tenant shall not permit any of
its employees, agents or invitees to congregate in or otherwise interfere with
the use and enjoyment of any of said areas. Fire exits and stairways are to be
used for emergency purposes only. No doormat of any kind whatsoever shall be
placed or left in any public hall or outside any entry door of the Premises.

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to or hung,
in, or used in connection with any window or door of the Premises, without the
prior written consent of Landlord. Such curtains, blinds, shades or screens must
be of a quality, type, design and color, and attached in the manner, approved by
Landlord.

3. No sign, insignia, advertisement, lettering, notice or other object shall be
exhibited, inscribed, painted or affixed by any tenant on any part of the
outside or inside of the Premises or the Building without the prior written
consent of Landlord. In the event of the violation of the foregoing by any
tenant, Landlord may remove the same without any liability, and may charge the
expense incurred in such removal to the tenant or tenants violating this rule.
Interior signs, and lettering on doors, elevator cabs and any Building directory
shall, if and when approved by Landlord, be inscribed, painted or affixed for
each tenant by Landlord at the expense of such tenant, and shall be of a size,
color and style acceptable to Landlord.

4. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by any tenant, nor shall any bottles,
parcels, or other articles be placed on the window sills or on the peripheral
air conditioning enclosures.

5. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules.

 

RR-1



--------------------------------------------------------------------------------

6. The water and wash closets and other plumbing fixtures and the HVAC vents or
registers and other HVAC fixtures shall not be used for any purposes other than
those for which they were designed or constructed, and no sweepings, rubbish,
rags, acids, vapors or other substances shall be thrown or deposited therein or
upon any adjoining buildings or land or the street. All damages resulting from
any violation of the foregoing shall be borne by the tenant who, or whose
servants, employees, agents, visitors or licensees shall have, caused the same.
Any cuspidors or containers or receptacles used as such in the Premises, or for
garbage or similar refuse, shall be emptied, cared for and cleaned by and at the
expense of Tenant.

7. Except as set forth in Article 5, Tenant shall not mark, paint, drill into,
or in any way deface, any part of the Premises or the Building. No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Landlord, and as Landlord may direct. No telephone or other
telecommunication wires or instruments shall be introduced into the Building by
any Tenant except as approved by Landlord.

8. No bicycles, vehicles, animals, fish or birds of any kind shall be brought
into or kept in or about the Premises.

9. No noise, including, but not limited to, music or the playing of musical
instruments, recordings, radio or television which, in the sole judgment of
Landlord, might disturb other tenants of the Building, shall be made or
permitted by any tenant. Nothing shall be done or permitted in the Premises by
any tenant which would impair or interfere with the use or enjoyment by any
other tenant of any other space in the Building.

10. No tenant, nor any tenant’s servants, employees, agents, visitors or
licensees, shall at any time bring or keep upon the Premises any inflammable,
combustible or explosive fluid, chemical or substance. Nothing shall be done in
the Premises which shall in Landlord’s sole judgment interfere with or impair
any of the Building’s equipment or systems.

11. Any locks or bolts of any kind which shall not be operable by the Grand
Master Key for the Building shall not be placed upon any of the doors or windows
by any tenant, nor shall any changes be made in locks or the mechanism thereof
which shall make such locks inoperable by said Grand Master Key. Each tenant
shall, upon the termination of its tenancy, turn over to Landlord all keys of
stores, offices and toilet rooms, either furnished to, or otherwise procured by,
such tenant, and in the event of the loss of any keys furnished by Landlord,
such tenant shall pay to Landlord the cost thereof. Landlord shall be afforded,
upon its demand, prompt access to all machine, mechanical and/or utility rooms
located, within the Premises along with all keys for any locks for such rooms.

 

RR-2



--------------------------------------------------------------------------------

12. All removals, or the carrying in, out of or within the Building of any
safes, freight, furniture, packages, boxes, crates, papers, office materials,
carts or other devices used to distribute same or any other object or matter of
any description must take place during such hours and in such elevators and
through such Building entrances as Landlord or its agent may determine from time
to time which may involve overtime work for Landlord’s employees or agents for
which Tenant shall reimburse Landlord. Landlord reserves the right to inspect
all objects and matter to be brought into the Building and to exclude from the
Building all objects and matter which violate any of these Rules and Regulations
or the Lease of which these Rules and Regulations are a part. No messengers or
couriers shall be permitted in any portion of the Building except as designated
by Landlord. Landlord may require any person leaving the Building with any
package or other object or matter to submit a pass, listing such package or
object or matter, from the tenant from whose Premises the package or object or
matter is being removed, but the establishment and enforcement of such
requirement shall not impose any responsibility on Landlord for the protection
of any tenant against the removal of property from the Premises of such tenant.
Landlord shall in no way be liable to any tenant for damages or loss arising
from the admission, exclusion or ejection of any person to or from the Premises
or the Building under the provisions of this Rule 12 or of Rule 16 hereof.

13. Tenant shall not occupy or permit any portion of the Premises to be occupied
as an office for a public stenographer or public typist, or for the possession,
storage, manufacture, or sale of liquor, narcotics, dope, tobacco in any form,
or as a barber, beauty or manicure shop, or as a school, or as a hiring or
employment agency. Tenant shall not engage or pay any employee on the Premises,
except those actually working for tenant on the Premises nor advertise for
laborers giving an address at the Premises. Tenant shall not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used for
manufacturing or for the sale at retail or auction of merchandise, goods or
property of any kind.

14. No tenant shall obtain, purchase or accept for use in the Premises ice,
drinking water, food, coffee cart, beverage, towel, barbering, bootblacking,
cleaning, floor polishing or other similar services from any persons not
authorized by Landlord in writing to furnish such services. Such services shall
be furnished only at such hours, in such places within the Premises, and under
such regulations, as may be fixed by

 

RR-3



--------------------------------------------------------------------------------

Landlord. It is expressly understood that Landlord assumes no responsibility for
the acts, omissions, misconduct or other activities of the purveyors of such
services unless due to the sole negligence of Landlord or its agents, employees,
officers or partners.

15. Landlord shall have the right to prohibit any advertising or identifying
sign by any tenant which, in Landlord’s sole judgment, tends to impair the
reputation of the Building or its desirability as a building for offices, and
upon written notice from Landlord, such tenant shall refrain from and
discontinue such advertising or identifying sign.

16. Landlord reserves the right to exclude from the Building during hours other
than Business Hours (as defined in the foregoing Lease) all persons connected
with or calling upon tenant who do not present a pass to the Building signed by
tenant. Landlord also reserves the right to exclude from the Building at any
time any person whose presence in the Building shall in Landlord’s sole judgment
be a detriment to the safety, character, security, reputation or interest of the
Building. Tenant shall furnish Landlord with a facsimile of such pass. All
persons entering and/or leaving the Building during hours other than Business
Hours may be required to sign a register. Tenant shall be responsible for all
persons to whom it issues any such pass and shall be liable to Landlord for all
acts or omissions of such persons.

17. Tenant, before closing and leaving the Premises at any time, shall see that
all operable windows are closed and all lights are turned out. All entrance
doors in the Premises shall be left locked by tenant when the Premises are not
in use. Entrance doors shall not be left open at any time.

18. Tenant shall, at tenant’s expense, provide artificial light and electric
energy for the employees of Landlord and/or Landlord’s contractors while doing
janitor service or other cleaning in the Premises and while making repairs or
alterations in the Premises.

19. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

20. The requirements of tenants will be attended to only upon application at the
office of the Building. Employees of Landlord shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
Landlord.

 

RR-4



--------------------------------------------------------------------------------

21. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

22. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by any others, in the moving or delivery or
receipt of safes, freight, furniture, packages, boxes, crates, paper, office
material, or any other matter or thing, any hand trucks except those equipped
with rubber tires, side guards and such other safeguards as Landlord shall
require. No hand trucks shall be used in any passenger elevators.

23. Tenant shall not cause or permit any odors of cooking or other processes or
any unusual or objectionable odors to emanate from the Premises which would
annoy other tenants or create a public or private nuisance. No cooking (except
small scale microwaving) shall be done in the Premises except as is expressly
permitted in the foregoing Lease.

24. All paneling, doors, trim or other wood products not considered furniture
shall be of fire-retardant materials and certification of the materials’
fire-retardant characteristics shall be submitted to and approved by Landlord,
and such materials shall be installed in a manner approved by Landlord.

25. All contractors rendering any service to Tenant shall be referred to
Landlord for approval and supervision prior to performing such services. This
applies to all work performed in the Building of whatsoever nature. Tenant shall
use only the freight or service elevator for all deliveries and only at hours
prescribed by Landlord. Bulky materials (as reasonably determined by Landlord)
may not be delivered during Business Hours but only thereafter. Tenant’s
contractors working in the Building must enter or exit only by way of the
freight or service elevator. Any work performed by Tenant’s contractors during
non-business days or during the hours determined by the Building on business
days will necessitate the use of the freight or service elevator (with
operator), a security guard and a stand-by engineer, the cost of which Tenant
agrees to pay Landlord.

26. Tenant shall not at any time directly or indirectly employ, permit the
employment of, or contract for any service provider, contractor, mechanic or
laborer in the Premises, whether in connection with any alteration or otherwise,
if such employment or contract will interfere or conflict with any other service
provider, contractor, mechanic or laborer engaged in the construction,
maintenance or operation of the Building, or any part thereof, by Landlord. Upon
Landlord’s

 

RR-5



--------------------------------------------------------------------------------

demand, Tenant shall take all measures to cause all of its service providers,
contractors, mechanics or laborers causing such interference or conflict to
leave the Building promptly, or shall take whatever action requested by Landlord
necessary to end such conflict.

27. Landlord reserves the right to rescind, alter or waive any rule or
regulation at any time prescribed for the Building when, in its reasonable
judgment, it deems it necessary or desirable for the reputation, safety, care or
appearance of the Building, or the preservation of good order therein, or the
operation or maintenance of the Building, or the equipment thereof, or the
comfort of tenants or others in the Building. No rescission, alteration or
waiver of any rule or regulation in favor of one tenant shall operate as a
rescission, alteration or waiver in favor of any other tenant.

 

RR-6